Exhibit 10.5

SANDERSON FARMS, INC. AND AFFILIATES

EMPLOYEE STOCK OWNERSHIP PLAN

(As Amended and Restated Effective November 1, 2013)

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

 

NAME AND EFFECTIVE DATE

     6     

Section 1.1

  

Name.

     6     

Section 1.2

  

Effective Date.

     6     

Section 1.3

  

Intent.

     6   

ARTICLE 2

 

DEFINITIONS

     7     

Section 2.1

  

“Account”.

     7     

Section 2.2

  

“Administrative Committee”.

     7     

Section 2.3

  

“Affiliate”.

     7     

Section 2.4

  

“Annual Additions”.

     7     

Section 2.5

  

“Beneficiary”.

     7     

Section 2.6

  

“Board”.

     7     

Section 2.7

  

“Break in Service”.

     7     

Section 2.8

  

“Cash Account”.

     7     

Section 2.9

  

“Code”.

     7     

Section 2.10

  

“Company”.

     7     

Section 2.11

  

“Compensation”.

     7     

Section 2.12

  

“Contribution”.

     8     

Section 2.13

  

“Disqualifying Break in Service”.

     8     

Section 2.14

  

“Distribution Date”.

     8     

Section 2.15

  

“Eligible Participant”.

     8     

Section 2.16

  

“Employee”.

     8     

Section 2.17

  

“Employer”.

     8     

Section 2.18

  

“ERISA”.

     8     

Section 2.19

  

“Exempt Loan”.

     8     

Section 2.20

  

“Forfeiture”.

     8     

Section 2.21

  

“Excess Amount”.

     8     

Section 2.22

  

“Hour of Service”.

     8     

Section 2.23

  

“Leased Employee”.

     8     

Section 2.24

  

“Limitation Year”.

     9     

Section 2.25

  

“Maximum Permissible Amount”.

     10     

Section 2.26

  

“Named Fiduciary”.

     10     

Section 2.27

  

“Normal Retirement Age”.

     10     

Section 2.28

  

“Participant”.

     10     

Section 2.29

  

“Plan”.

     10     

Section 2.30

  

“Plan Year”.

     10     

Section 2.31

  

“Qualifying Employer Security or Securities”.

     10     

Section 2.32

  

“Related Plan”.

     10     

Section 2.33

  

“Section 415 Compensation”.

     10     

Section 2.34

  

“Share”.

     10     

Section 2.35

  

“Stock Account”.

     11   

 

2



--------------------------------------------------------------------------------

 

Section 2.36

  

“Suspense Account”.

     11     

Section 2.37

  

“Termination of Employment” or “Terminates Employment”.

     11     

Section 2.38

  

“Total and Permanent Disability”.

     12     

Section 2.39

  

“Trust Agreement”.

     12     

Section 2.40

  

“Trustee”.

     12     

Section 2.41

  

“Trust Fund”.

     12     

Section 2.42

  

“Year of Service”.

     12     

Section 2.43

  

“Valuation Date”.

     12   

ARTICLE 3

 

ELIGIBILITY AND PARTICIPATION

     13     

Section 3.1

  

Participation.

     13     

Section 3.2

  

Termination of Participation.

     13   

ARTICLE 4

 

EMPLOYER CONTRIBUTIONS

     14     

Section 4.1

  

By Employers.

     14     

Section 4.2

  

Amount of Contribution.

     14     

Section 4.3

  

Limitation on Annual Additions.

     14   

ARTICLE 5

 

ACCOUNTS; ALLOCATIONS; AND ACCOUNTING

     15     

Section 5.1

  

Accounts.

     15     

Section 5.2

  

Allocation of Contributions and Forfeitures Among Eligible Participants.

     16     

Section 5.3

  

Allocation of Income, Losses and Expenses.

     16     

Section 5.4

  

Allocation of Dividends.

     17     

Section 5.5

  

Accounting Procedures.

     17     

Section 5.6

  

Voting and Tender Rights - Qualifying Employer Securities.

     17     

Section 5.7

  

Annual Statements.

     18   

ARTICLE 6

 

VESTING

     18     

Section 6.1

  

General.

     18     

Section 6.2

  

Retirement, Death and Disability.

     19     

Section 6.3

  

Breaks in Service; Forfeitures.

     19     

Section 6.4

  

Increase in Vesting.

     20   

ARTICLE 7

 

DISTRIBUTIONS

     21     

Section 7.1

  

Entitlement to Distribution.

     21     

Section 7.2

  

Method and Time of Distribution.

     21     

Section 7.3

  

Mandatory Distributions.

     21     

Section 7.4

  

Designation of Beneficiary.

     21     

Section 7.5

  

Required Beginning Date.

     22   

 

3



--------------------------------------------------------------------------------

 

Section 7.6

  

Distributions of General Employees’ Profit Sharing Plan Accounts.

     23     

Section 7.7

  

Rollover Treatment.

     23     

Section 7.8

  

30-Day Notice of Distribution Rights.

     24     

Section 7.9

  

Hardship Distributions.

     24     

Section 7.10

  

Missing Persons.

     26     

Section 7.11

  

Diversification of Investments.

     26     

Section 7.12

  

In-Service Distributions at Age 62.

     27   

ARTICLE 8

 

SPECIAL PROVISIONS RELATING TO LOANS

     28     

Section 8.1

  

Exempt Loans.

     28     

Section 8.2

  

Release of Shares from Suspense Account.

     29     

Section 8.3

  

Exempt Loan Repayments.

     29     

Section 8.4

  

Allocation of Released Shares.

     29     

Section 8.5

  

Nonterminable Rights.

     30     

Section 8.6

  

Valuation of Qualifying Employers Securities.

     31     

Section 8.7

  

More than One Class of Qualifying Employer Securities.

     31   

ARTICLE 9

 

TRUST FUND

     32     

Section 9.1

  

Trust Agreement.

     32     

Section 9.2

  

Non-Reversion; Exclusive Benefit Clause.

     32     

Section 9.3

  

Powers of the Trustee.

     32     

Section 9.4

  

Trust Agreement Part of the Plan.

     32     

Section 9.5

  

Trustee Purchase of Stock.

     32   

ARTICLE 10

 

ADMINISTRATIVE COMMITTEE

     32     

Section 10.1

  

Named Fiduciaries.

     32     

Section 10.2

  

Appointment of Administrative Committee.

     33     

Section 10.3

  

Organization and Operation of Administrative Committee.

     33     

Section 10.4

  

Responsibilities and Powers of Administrative Committee.

     33     

Section 10.5

  

Individual and Shared Responsibilities of Named Fiduciaries.

     34     

Section 10.6

  

Employment of Advisers.

     34     

Section 10.7

  

Fiduciary in More Than One Capacity.

     34     

Section 10.8

  

Power to Construe and Interpret Plan.

     34     

Section 10.9

  

Indemnity Agreement.

     34     

Section 10.10

  

Costs.

     35     

Section 10.11

  

Application and Forms for Benefits.

     35     

Section 10.12

  

Claims for Benefits.

     35     

Section 10.13

  

Denial of Claims.

     35     

Section 10.14

  

Appeal of Denied Claim.

     36     

Section 10.15

  

Claims, Notices, Etc.

     37   

 

4



--------------------------------------------------------------------------------

ARTICLE 11

 

MODIFICATIONS FOR TOP HEAVY PLANS

     37     

Section 11.1

  

Application of Article.

     37     

Section 11.2

  

Definitions.

     37     

Section 11.3

  

Amounts Included for Computation Purposes.

     38     

Section 11.4

  

Accelerated Vesting.

     38     

Section 11.5

  

Minimum Contributions.

     39     

Section 11.6

  

Modification of Top-Heavy Rules.

     39   

ARTICLE 12

 

AMENDMENT, MERGER, CONSOLIDATION OR TRANSFER OF ASSETS; TERMINATION OR
DISCONTINUANCE

     40     

Section 12.1

  

Amendment.

     40     

Section 12.2

  

Merger, Consolidation, or Transfer of Assets.

     40     

Section 12.3

  

Termination; Discontinuance of Contributions.

     41   

ARTICLE 13

 

MISCELLANEOUS

     41     

Section 13.1

  

Nonalienation of Benefits.

     41     

Section 13.2

  

Qualified Domestic Relations Order.

     41     

Section 13.3

  

No Guarantee of Employment.

     42     

Section 13.4

  

Authorization to Withhold Taxes.

     42     

Section 13.5

  

Delegation of Authority by Employer.

     42     

Section 13.6

  

Number and Gender.

     42     

Section 13.7

  

Legal Actions.

     42     

Section 13.8

  

Delays in Distribution.

     42     

Section 13.9

  

Plan Document Location.

     43     

Section 13.10

  

Plan Terms Control.

     43     

Section 13.11

  

Severability.

     43     

Section 13.12

  

Governing Law.

     43   

ARTICLE 14

 

VETERANS RIGHTS

     43     

Section 14.1

  

Veterans’ Rights.

     43     

Section 14.2

  

Death or Disability During Qualified Military Service.

     43     

Section 14.3

  

Differential Wage Payments.

     44     

Section 14.4

  

Definitions.

     44   

ARTICLE 15

 

MINIMUM DISTRIBUTION REQUIREMENTS

     44     

Section 15.1

  

General Rules.

     44     

Section 15.2

  

Time and Manner of Distribution.

     45     

Section 15.3

  

Required Minimum Distributions During Participant’s Lifetime.

     46     

Section 15.4

  

Required Minimum Distributions After Participant’s Death.

     46     

Section 15.5

  

Definitions.

     48     

Section 15.6

  

Suspension of RMDs unless otherwise elected by a Participant.

     49     

Section 15.7

  

Direct Rollovers.

     49   

 

5



--------------------------------------------------------------------------------

SANDERSON FARMS, INC. AND AFFILIATES

EMPLOYEE STOCK OWNERSHIP PLAN

(As Amended and Restated Effective November 1, 2013)

PREAMBLE

The Sanderson Farms, Inc. and Affiliates Employee Stock Ownership Plan
(formerly, the Profit Sharing Retirement Plan and Trust) (the “Plan”) was
adopted by Sanderson Farms, Inc. effective January 1, 1972. Effective January 1,
1972, the Plan was converted into a stock bonus plan and an employee stock
ownership plan, within the meaning of Section 4975(e)(7) of the Internal Revenue
Code.

Effective November 1, 1989, the Plan was amended and restated to effect numerous
technical changes and to ensure the Plan’s qualification under the applicable
provisions of the Internal Revenue Code, including the Tax Reform Act of 1986,
and the Employee Retirement Income Security Act of 1974.

Effective November 1, 1993, the General Employees’ Profit Sharing - Retirement
Plan and Trust of Sanderson Farms, Inc. and Affiliates (the “General Employees
Profit Sharing Plan”) was merged into this Plan, and this Plan was amended to
reflect the merger.

Effective November 1, 1997, the Plan was amended and restated, to comply with
certain changes in federal law.

Effective August 1, 2006, the Plan was again amended and restated to make
certain design and technical changes.

Effective November 1, 2013, the Plan is amended and restated as set forth herein
to comply with certain changes in federal law.

ARTICLE 1

NAME AND EFFECTIVE DATE

Section 1.1 Name. This Plan shall be known as the Sanderson Farms, Inc. and
Affiliates Employee Stock Ownership Plan.

Section 1.2 Effective Date. The original effective date of the Plan is
January 1, 1972. The effective date of this amendment and restatement is
November 1, 2013.

Section 1.3 Intent. The Plan is intended to be a stock bonus plan and an
employee stock ownership plan within the meaning of Code Section 4975(e)(7). The
Plan is designed to invest primarily in qualifying employer securities within
the meaning of Code Section 409(l).

 

6



--------------------------------------------------------------------------------

ARTICLE 2

DEFINITIONS

The following terms have the meanings herein which are specified below unless
the context otherwise requires:

Section 2.1 “Account” means a Participant’s Cash Account or Stock Account.

Section 2.2 “Administrative Committee” means the Administrative Committee
appointed by the Company as provided in Section 10.1 hereof. The persons
constituting the Administrative Committee are herein referred to as
“Administrative Committee Members.”

Section 2.3 “Affiliate” means the Employer and any corporation under common
control (as defined in Code Section 414(b)) with the Employer; any trade or
business (whether or not incorporated) under common control (as defined in Code
Section 414(c)) with the Employer; any organization (whether or not
incorporated) that is a member of an affiliated service group (as defined in
Code Section 414(m)) that includes the Employer; and any other entity required
to be aggregated with the Employer pursuant to Treasury Regulations under Code
Section 414(o).

Section 2.4 “Annual Additions” means the sum of the following amounts credited
to a Participant’s Accounts and to any accounts of the Participant under a
Related Plan for any Limitation Year:

 

  (a) Employer contributions (including any contributions hereunder used to
repay an Exempt Loan);

 

  (b) Employee contributions;

 

  (c) Forfeitures; and

 

  (d) Amounts described at Code Sections 415(l)(1) and 419(A)(d)(2).

Section 2.5 “Beneficiary” means a person who is entitled to a distribution
hereunder upon the death of a Participant.

Section 2.6 “Board” means the Board of Directors of the Company.

Section 2.7 “Break in Service” means a Plan Year during which an Employee fails
to complete more than 500 Hours of Service. For purposes of determining an
Employee’s vested percentage hereunder, the computation period shall be the Plan
Year.

Section 2.8 “Cash Account” means the Account of a Participant that reflects his
interest under the Plan attributable to Trust Fund assets other than Qualifying
Employer Securities.

Section 2.9 “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

Section 2.10 “Company” means Sanderson Farms, Inc.

Section 2.11 “Compensation” means, with respect to an Employee, all taxable
remuneration received, except performance incentive awards, from the Employer in
the whole or part of a Plan Year in which the Employee is a Participant
hereunder, increased by any amounts that are not currently included in the
Employee’s gross income by reason of Code Sections 125, 132(f), 402(a)(8) or
402(h)(1)(B). Compensation of any Employee shall not include any part of the
Contributions to the Trust Fund hereunder, or to any other employee pension
benefit plan or employee welfare benefit plan or trust in connection therewith,
now or hereafter adopted or any amounts in respect of any options to purchase
stock granted Employees. No Employee shall be deemed to have Compensation for a
Plan Year in excess of two hundred fifty five thousand dollars ($255,000), as
adjusted in accordance with the provisions of Code Section 401(a)(17)(B). The
cost-of-living adjustment in effect for a calendar year shall apply to the
annual compensation limit of Code Section 401(a)(17)(B) for the Plan Year that
begins with or within such calendar year.

 

7



--------------------------------------------------------------------------------

Section 2.13 “Contribution” means any Employer contribution made hereunder
pursuant to Article 4 hereof.

Section 2.14 “Disqualifying Break in Service” means a consecutive number of
Breaks in Service equal to the greater of (a) five (5), or (b) the number of an
Employee’s Years of Service prior to such consecutive Breaks in Service
(excluding any Years of Service disregarded hereunder because of prior Breaks in
Service).

Section 2.15 “Distribution Date” means each January 31, April 30, July 31 or
October 31.

Section 2.16 “Eligible Participant” means, with respect to a Plan Year, a
Participant who is an Employee on the last day of the Plan Year.

Section 2.17 “Employee” means each person who is employed as a common law
employee by the Employer. For purposes of Sections 2.19, 2.20, 2.24, and 2.35
hereof, the term “Employee” means each person employed as a common law employee
of any Affiliate.

Section 2.18 “Employer” means the Company, Sanderson Farms, Inc. (Production
Division), Sanderson Farms, Inc. (Processing Division) and Sanderson Farms, Inc.
(Foods Division), all of which are Mississippi corporations, and any domestic
Affiliate that adopts this Plan with the consent of the Board. As the context
requires, the term “Employer” as used herein shall apply collectively to all
Employers under the Plan or singly to an Employer.

Section 2.19 “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

Section 2.20 “Exempt Loan” means a loan described in Article 8 hereof.

Section 2.21 “Forfeiture” means the nonvested portion of a Participant’s Account
balances forfeited under Section 6.3 hereof.

Section 2.22 “Excess Amount” means the excess of the amount of a Participant’s
Annual Additions for a Limitation Year over the Maximum Permissible Amount for
the Limitation Year.

Section 2.23 “Hour of Service” means:

 

  (a) Each hour:

 

  (1) For which an Employee is paid, or entitled to payment, for the performance
of duties for the Employer or any Affiliate during the applicable computation
period;

 

  (2)

For which an Employee is paid, or entitled to payment, by the Employer or any
Affiliate on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence.

 

8



--------------------------------------------------------------------------------

  Notwithstanding the preceding sentence, no more than five hundred one
(501) Hours of Service are required to be credited under this paragraph to an
Employee on account of any single continuous period during which the Employee
performs no duties (whether or not such period occurs in a single computation
period).

 

  (3) For which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Employer or any Affiliate. The same Hours of Service
shall not be credited both under paragraph (a)(1) or (2) above, as the case may
be, and under this paragraph (a)(3).

 

  (b) Where an Employee is credited with Hours of Service under (a)(2) above,
the number of Hours of Service to be credited and the computation period to
which such Hours of Service shall be credited shall be determined under
Title 29, Code of Federal Regulations, Sections 2530.200b-2(b) and (c), which
regulation is hereby incorporated into this Plan by reference.

 

  (c) Solely for purposes of determining whether an Employee has incurred a
Break in Service, each hour of such Employee’s customary work period during an
absence that begins after December 31, 1984, and that is due to (1) pregnancy of
the Employee; (2) birth of a child of the Employee; (3) placement of a child in
connection with the adoption of a child by the Employee; or (4) caring for a
child by the Employee during the period of birth or placement for adoption,
shall be considered an Hour of Service. Notwithstanding the foregoing
provisions:

 

  (1) Hours of Service described in this paragraph (c) shall be credited to the
Plan Year in which a maternity or paternity absence begins if necessary to
prevent a Break in Service in that Plan Year, otherwise all such Hours of
Service to be credited pursuant to this paragraph (c) shall be credited to the
next following Plan Year to the extent, if any, necessary to assure that the
Employee will not suffer a Break in Service in such following Plan Year;

 

  (2) The Administrative Committee shall have the right as a condition precedent
to providing credit under this paragraph (c) to require the Employee to certify,
on such written form as may be provided by the Administrative Committee, that
the Employer’s absence was for a reason permitted under this paragraph (c), to
require the Employee to supply information relating to the number of normal work
days for which there was an absence under this paragraph (c), and to verify the
correctness of such certification by any reasonable means; and

 

  (3) The total number of Hours of Service required to be credited under this
paragraph (c) shall not exceed five hundred one (501) Hours of Service.

Section 2.24 “Leased Employee” means any individual (other than a common law
employee of the Employer) who, pursuant to an agreement between the Employer and
another person (the “leasing organization”), (a) has performed services for the
Employer (or for the Employer and any related person determined in accordance
with Code Section 414(n)(6)), (b) the services are performed on a substantially
full-time basis for a period of at least one year, and (c) the services are
performed under the primary direction and control of the Employer.

 

9



--------------------------------------------------------------------------------

Section 2.25 “Limitation Year” means the twelve (12)-month period ending each
October 31. All qualified plans maintained by the Employer shall use the same
Limitation Year.

Section 2.26 “Maximum Permissible Amount” means:

 

  (a) With respect to a Participant, except to the extent permitted under Code
Section 414(v), if applicable, the lesser of:

 

  (1) $40,000, as adjusted for increases in the cost-of-living under Code
Section 415(d); or

 

  (2) 100% of the Participant’s Section 415 Compensation.

 

  (b) The compensation limit referred to in paragraph (a)(2) above shall not
apply to any contribution for medical benefits after separation from service
(within the meaning of Code Sections 401(h) or 419A(f)(2)) that is otherwise
treated as an Annual Addition.

Section 2.27 “Named Fiduciary” means a named fiduciary, within the meaning of
Section 402(a)(2) of ERISA.

Section 2.28 “Normal Retirement Age” means age sixty five (65). Notwithstanding
any provision of the Plan to the contrary, a Participant shall be 100% vested in
his Accounts upon attainment of Normal Retirement Age while an Employee.

Section 2.29 “Participant” means each Employee who has become a participant in
the Plan under Article 3 hereof and any former Employee who has an Account
balance hereunder.

Section 2.30 “Plan” means this Sanderson Farms, Inc. and Affiliates Employee
Stock Ownership Plan, as amended from time to time. The Plan is a stock bonus
plan intended to be qualified under Code Section 401(a) and an employee stock
ownership plan, within the meaning of Code Section 4975(e)(7).

Section 2.31 “Plan Year” means the fiscal year ending October 31.

Section 2.32 “Qualifying Employer Security or Securities” means any share of
capital stock now or hereafter issued by the Company.

Section 2.33 “Related Plan” means a defined contribution plan intended to be
qualified plan under Code Section 401(a) maintained or established by an
Affiliate.

Section 2.34 “Section 415 Compensation” means:

 

  (a)

Wages within the meaning of Code Section 3401(a) (for the purposes of income tax
withholding at the source) but determined without regard to any rules that limit
the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Code Section 340(a)(2)). Section 415 Compensation shall include any
elective deferral (within the meaning of Code Section 402(g)(3)) made by the
Employer on behalf of an Employee and any amount contributed or deferred by the
Employer at

 

10



--------------------------------------------------------------------------------

  the election of the Employee which is not includable in the Employee’s gross
income by reason of Code Section 125 or 132(f)(4). Section 415 Compensation
shall include only that compensation which is actually paid to an Employee
during a Plan Year and shall exclude any amount in excess of $200,000, as
adjusted by the Secretary in accordance with Code Section 401(a)(17)(B). The
cost-of-living adjustment in effect for a calendar year shall apply to the
annual compensation limit of Code Section 401(a)(17)(B) for the Limitation Year
that begins with or within such calendar year.

 

  (b) For Limitation Years beginning on and after November 1, 2007, the term
“Section 415 Compensation” shall also include compensation paid by the later of
2 1/2 months after an Employee’s severance from employment with the Employer and
the Affiliates or the end of the Limitation Year that includes the date of the
Employee’s severance from employment with the Employer and the Affiliates if the
payment is (i) for regular compensation during the Employee’s regular working
hours, or compensation for services outside the Employee’s regular working hours
(such as overtime or shift differential), commissions, bonuses, or similar
payments, and absent a severance from employment, the payments would have been
paid to the Employee while the Employee continued in employment with the
Employer and the Affiliates, (ii) for unused accrued bona fide sick, vacation or
other leave that the Employee would have been able to use if employment had
continued, or (iii) received by the Employee pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid to the
employee at the same time if the Employee had continued in employment with the
Employer and only to the extent that the payment is includible in the Employee’s
gross income.

 

  (c) Any payments not described in Section 2.30(a) and (b) hereof shall not be
considered “Section 415 Compensation” if paid after severance from employment
with the Employer and the Affiliates, even if they are paid by the later of
2 1/2 months after the date of severance from employment or the end of the
Limitation Year that includes the date of severance from employment, except
(i) payments to an individual who does not currently perform services for the
Employer and the Affiliates by reason of qualified military service (within the
meaning of Code Section 414(u)(1)) to the extent the payments do not exceed the
amounts the individual would have received if the individual had continued to
perform services for the Employer and the Affiliates rather than entering
qualified military service, or (ii) compensation paid to an Employee who is
permanently and totally disabled (within the meaning of Code Section 22(e)(3));
provided that salary continuation applies to all Participants who are
permanently and totally disabled for a fixed or determinable period or the
Employee was not a “highly compensated employee” (within the meaning of Code
Section 414(q)) immediately before becoming disabled.

Section 2.35 “Share” means a share of a Qualifying Employer Security.

Section 2.36 “Stock Account” means the Account of a Participant that reflects
his interest under the Plan attributable to Trust Fund assets that are
Qualifying Employer Securities.

Section 2.37 “Suspense Account” means the account established pursuant to
Article 8 hereof to which shall be credited unallocated Shares acquired with the
proceeds of an Exempt Loan.

 

11



--------------------------------------------------------------------------------

Section 2.38 “Termination of Employment” or “Terminates Employment” means an
Employee’s termination of employment with the Employer and the Affiliates.

Section 2.39 “Total and Permanent Disability” means a physical or mental
condition of a Participant resulting from a bodily injury or disease or mental
disorder suffered while an Employee which renders the Participant eligible to
receive Social Security total disability benefits. Determination of eligibility
to receive Social Security total disability benefits must have an effective date
of disability on or before the date of the Participant’s Termination of
Employment, and the Participant must give notice to the Employer of such
determination within ninety (90) days after the Participant receives official
notice of the determination from the Social Security Administration.

Section 2.40 “Trust Agreement” means the agreement between the Trustee named
therein and the Company, made and entered into for the establishment of a trust
to receive all Contributions that may be made to the order of the Trustee under
the Plan, and any and all amendments of the Trust Agreement.

Section 2.41 “Trustee” mean the trustee(s) named under the Trust Agreement and
its duly appointed successors.

Section 2.42 “Trust Fund” means all cash, securities and other property held by
the Trustee pursuant to the terms of the Trust Agreement, together with any
income therefrom.

Section 2.43 “Year of Service” means a computation period in which an Employee
completes at least one thousand (1,000) Hours of Service.

 

  (a) For purposes of determining an Employee’s eligibility to participate
hereunder, an Employee’s first computation period shall be the twelve (12)-month
period beginning on the Employee’s date of hire by the Employer. The second and
all subsequent computation periods shall be the Plan Year, beginning with the
first Plan Year beginning after the Employee’s employment commencement date.

 

  (b) For purposes of determining an Employee’s vested percentage under
Section 6.1 hereof, the computation period shall be the Plan Year. If, however,
an Employee does not complete one thousand (1,000) Hours of Service during the
Plan Year in which he was first hired by the Employer or during the next
following Plan Year, but completes one thousand (1,000) Hours of Service during
the twelve (12) month period beginning on his date of hire by the Employer, the
Employee shall be credited with one (1) Year of Service under this paragraph
(b) for such twelve (12) month period.

Section 2.44 “Valuation Date” means the last day of each Plan Year and any other
date on which a special valuation is made, as designated by the Administrative
Committee. Notwithstanding the foregoing, the Valuation Date of any transaction
between the Plan and a disqualified person (within the meaning of Code
Section 4975(e)(2)) shall be the date of the transaction.

 

12



--------------------------------------------------------------------------------

ARTICLE 3

ELIGIBILITY AND PARTICIPATION

Section 3.1 Participation.

 

  (a) Each Employee or former Employee who was a Participant on July 31, 2006,
shall be a Participant on August 1, 2006, if he is an Employee or has an Account
balance on such date.

 

  (b) Each other Employee who has completed one (1) Year of Service and has
attained twenty-one (21) years of age shall become a Participant on the date on
which the Employee satisfies the foregoing age and service requirements,
provided that he is an Employee on such date.

 

  (c) Notwithstanding (a) and (b) above, the following individuals shall not be
eligible to participate in the Plan:

 

  (1) An Employee who is included in a unit of Employees covered by an agreement
which the Secretary of Labor finds to be a collective bargaining agreement
between Employee representatives and the Employer if there is evidence that
retirement benefits were the subject of good faith bargaining between such
Employee representatives and such one or more of the Employers, unless the
collective bargaining agreement expressly permits the Employee’s participation
hereunder.

 

  (2) A Leased Employee; or

 

  (3) Any individual who is classified as an independent contractor by an
Employer, regardless of the classification placed on such person by the Internal
Revenue Service or other governmental agency or a court of competent
jurisdiction.

Section 3.2 Termination of Participation.

(a) Each Participant shall remain a Participant until he Terminates Employment
and receives a distribution of the entire amount of his Account balances. In the
event that a Participant Terminates Employment and is subsequently re-employed
as an Employee by the Employer, subject to Section 3.1(c) hereof, he shall
resume active participation in the Plan on the date of his re-employment.
Notwithstanding the preceding, if a Participant Terminates Employment when he
has a vested percentage of zero under Section 6.1 hereof and is reemployed as an
Employee of the Employer after incurring a Disqualifying Break in Service, he
shall be required to satisfy the service requirement of Section 3.1 hereof
before he can resume active participation in the Plan.

(b) If an Employee Terminates Employment prior to becoming a Participant and is
subsequently re-employed by the Employer, the Employee must satisfy the
eligibility requirements of 3.1 hereof to become a Participant. The Employee’s
prior Years of Service shall be counted in determining whether the Employee
satisfies the service requirements of Section 3.1(b) hereof if the Employee is
re-employed before incurring a Disqualifying Break in Service.

 

13



--------------------------------------------------------------------------------

ARTICLE 4

EMPLOYER CONTRIBUTIONS

Section 4.1 By Employers. All Contributions under the Plan shall be made by the
Employer, and no Contributions shall be required or permitted of any Employee.

Section 4.2 Amount of Contribution.

 

  (a) Subject to the conditions and limitations of the Plan, including
Section 4.3 hereof, Contributions shall be made by the Employer to the Trust
Fund for each Plan Year in cash or in Qualifying Employer Securities in an
amount equal to the sum of the following:

 

  (1) Such amount, if any, as shall be determined by the Boards of Directors of
the Company and the Employers; and

 

  (2) Such amount, if any, as shall be required to permit the Trustee to meet
the obligations of the Plan under any Exempt Loan.

 

  (b) Contributions, if any, under the Plan for each Plan Year shall be paid to
the Trust Fund not later than the due date for filing the Employer’s federal
income tax return for the Plan Year, including any extensions on such due date;
provided, however, that Contributions shall be made at such times as to permit
the Trustee to meet the Plan’s repayment obligations under any Exempt Loan.

 

  (c) In the event that a Contribution is paid to the Trust Fund by reason of a
mistake of fact as determined in good faith by the Employer, upon the Employer’s
request made within one (1) year after the payment to the Trust Fund, the
Administrative Committee shall promptly direct the Trustee to return the
Contribution to the Employer.

 

  (d) All Contributions to the Plan are conditioned upon their deductibility
under Code Section 404. If a deduction for a Contribution is disallowed, upon
the Employer’s request made within one (1) year after the disallowance, the
Administrative Committee shall promptly direct the Trustee to return the
Contribution to the Employer.

Section 4.3 Limitation on Annual Additions.

 

  (a) If a Participant does not participate in a Related Plan, then the amount
of Annual Additions that may be credited to the Participant’s Accounts for any
Limitation Year shall not exceed the Maximum Permissible Amount. If a
Contribution otherwise allocable to the Participant’s Accounts would cause the
Participant’s Annual Additions for the Limitation Year to exceed the Maximum
Permissible Amount, then the amount of the Contribution otherwise allocable to
the Participant’s Accounts shall be reduced so that the Participant’s Annual
Additions for the Limitation Year will equal the Maximum Permissible Amount.

 

  (b)

If a Participant hereunder is a participant under one or more Related Plans
during a Limitation Year, the Annual Additions which may be credited to a
Participant’s Accounts hereunder for the Limitation Year shall not exceed the
Maximum Permissible Amount reduced by the Annual Additions credited to the
Participant’s account(s) under the Related Plan(s) for the same Limitation Year.
If the Annual

 

14



--------------------------------------------------------------------------------

  Additions with respect to the Participant under the Related Plan(s) are less
than the Maximum Permissible Amount and the Contributions that would otherwise
be allocable to the Participant’s Account under this Plan would cause the Annual
Additions for the Limitation Year to exceed the Maximum Permissible Amount, then
the Contribution otherwise allocable to the Participant’s Accounts hereunder
shall be reduced so that the Annual Additions under this Plan and the Related
Plan(s) for the Limitation Year shall equal the Maximum Permissible Amount. If
the Annual Additions with respect to the Participant under such Related Plan(s)
in the aggregate are equal to or greater than the Maximum Permissible Amount,
then no Contribution will be allocated to the Participant’s Accounts hereunder
for the Limitation Year.

 

  (c) If no more than one-third ( 1⁄3) of the Contributions for a Plan Year
which are deductible under Code Section 404(a)(9) are allocated to the Accounts
of highly compensated employees (within the meaning of Code Section 414(q)) of
the Employer, the Maximum Permissible Amount shall not apply to:

 

  (1) Forfeitures of Qualifying Employer Securities if such Securities were
acquired with the proceeds of an Exempt Loan, or

 

  (2) Contributions which are deductible under Code Section 404(a)(9)(B) and
charged against Participant Accounts.

 

  (d) No portion of the Trust Fund attributable to (or allocable in lieu of)
Qualifying Employer Securities acquired by the Plan in a sale to which Code
Section 1042 applies may accrue (or be allocated directly or indirectly under
any Related Plan during the nonallocation period (as defined in Code
Section 409(n)(3)(C)), for the benefit of (1)(A) any taxpayer who makes an
election under Code Section 1042(a) with respect to Qualifying Employer
Securities, or (B) any individual who is related to the taxpayer or the decedent
(within the meaning of Code Section 267(b)), or (2) any other person who owns
(after application of Code Section 318(a) applied without regard to the Employee
trust exception) more than twenty-five (25) percent of any class of outstanding
stock of the Company or of any corporation which is a member of the same
controlled group of corporations (within the meaning of Code Section 409(1)(4))
as the Company, or the total value of any class of outstanding stock of the
Company or any such corporation.

ARTICLE 5

ACCOUNTS; ALLOCATIONS; AND ACCOUNTING

Section 5.1 Accounts.

 

  (a) The Administrative Committee shall establish a separate Cash Account and
Stock Account in the name of each Participant.

 

  (b) Cash credited to a Participant’s Cash Account may at any time be used to
purchase Qualifying Employer Securities from any source, subject to Section 9.5
hereof. Upon the purchase of Shares of Qualifying Employer Securities with such
cash, such Shares shall be credited to the Participant’s Stock Account, and the
Participant’s Cash Account shall be charged by the amount of such cash.

 

  (c)

The Administrative Committee and/or the Trustee may maintain such accounts and
subaccounts as they deem necessary or appropriate for administration of the Plan

 

15



--------------------------------------------------------------------------------

  and Trust Fund, including a “contribution account” to which cash and/or
Qualifying Employer Securities contributed to the Plan are allocated pending
allocation to Participants’ Accounts.

Section 5.2 Allocation of Contributions and Forfeitures Among Eligible
Participants.

 

  (a) Subject to the limitation of Section 4.3 hereof, as of the last Valuation
Date of each Plan Year, the Stock Account maintained for each Eligible
Participant shall be credited with the Participant’s proportionate share of
(1) any Contributions for the Plan Year made in the form of, or invested in (as
of the Valuation Date), Qualifying Employer Securities, including any shares of
Qualifying Employer Securities released from the Suspense Account pursuant to
Sections 8.2 and 8.4 hereof, and (2) any Forfeitures of Qualifying Employer
Securities arising during the Plan Year.

 

  (b) Subject to the limitation of Section 4.3 hereof, as of the last Valuation
Date of each Plan Year, the Cash Account maintained for each Eligible
Participant shall be credited with the Participant’s proportionate share of
(1) any Contributions for the Plan Year made or held in the form of cash, and
(2) any Forfeitures of cash arising during the Plan Year.

 

  (c) An Eligible Participant’s proportionate share of Contributions and
Forfeitures for a Plan Year shall equal the ratio that such Eligible
Participant’s Compensation for the Plan Year bears to the aggregate Compensation
of all Eligible Participants for the Plan Year.

Section 5.3 Allocation of Income, Losses and Expenses.

 

  (a) As of each Valuation Date, the Cash Account maintained for each
Participant shall be credited with the Participant’s proportionate share of any
net income (or loss) of the Trust Fund since the preceding Valuation Date. It
shall be debited for all distributions and payments properly made from the Cash
Account since the preceding Valuation Date, including but not limited to, its
proportionate share of any cash payments made under the Plan for the purchase of
shares of Qualifying Employer Securities or for the repayment of principal and
interest on any Exempt Loan since such date.

 

  (b) The net income (or loss) of the Trust Fund for any valuation period will
be determined as of the relevant Valuation Date. Each Participant’s share of the
Trust Fund’s net income (other than dividends allocated in accordance with
Section 5.4 hereof) or loss for the valuation period in question shall be
allocated to the Participant’s Cash Account in the ratio that the Participant’s
aggregate Account balances as of the preceding Valuation Date, less any
distributions and payments therefrom since such date, bears to the aggregate of
all Participant Account balances as of the preceding Valuation Date, less all
distributions and payments therefrom since such date. The net income (or loss)
of the Trust Fund includes the increase (or decrease) in the fair market value
of Trust Fund (other than Shares of Qualifying Employer Securities), interest
income, dividends and other income and gains (or losses) attributable to the
Trust Fund (other than any dividends allocated in accordance with Section 5.4
hereof since the preceding Valuation Date. The computation of net income (or
loss) of the Trust Fund shall not take into account any interest paid by the
Trust Fund on an Exempt Loan. For this purpose, the term “valuation period”
means a period beginning with the Valuation Date immediately preceding the
Valuation Date in question and ending on the Valuation Date in question.

 

16



--------------------------------------------------------------------------------

Section 5.4 Allocation of Dividends.

 

  (a) Any cash dividend received on shares of Qualifying Employer Securities
allocated to a Participant’s Stock Account as of the record date of the dividend
shall, in the sole discretion of the Administrative Committee, either be:

 

  (1) Allocated to the Participant’s Cash Account;

 

  (2) Used by the Trustee to make payments on an Exempt Loan; provided, however,
that no cash dividend paid on Shares of Qualifying Employer Securities allocated
to a Participant’s Stock Account shall be applied to make payments on an Exempt
Loan unless Qualifying Employer Securities with a fair market value of not less
than the amount of the cash dividend are allocated to the Participant’s Stock
Account.

 

  (b) Any cash dividends received on unallocated shares of Qualifying Employer
Securities shall, in the sole discretion of the Administrative Committee, either
be:

 

  (1) Allocated among Participant Cash Accounts in the ratio (determined as of
the record date of the dividend) that the number of Shares of Qualifying
Employer Securities allocated to each Participant’s Stock Account as of the
preceding Valuation Date, less any distributions therefrom since such date,
bears to the total number of Shares of Qualifying Employer Securities allocated
to all Participants’ Stock Accounts as of the preceding Valuation Date, less all
distributions therefrom since such date;

 

  (2) Used by the Trustee to make payments on an Exempt Loan.

 

  (c) As of each Valuation Date, the Stock Account maintained for each
Participant shall be credited with any stock dividend received on Shares of
Qualifying Employer Securities allocated to the Participant’s Stock Account. Any
stock dividends received on unallocated shares of Qualifying Employer Securities
during a valuation period (as defined in Section 5.3 hereof) shall be allocated
to each Participant’s Stock Account in the ratio that the Participant’s
aggregate Account balances as of the preceding Valuation Date, less any
distributions therefrom since such date, bear to the aggregate Account balances
of all Participants as of the preceding Valuation Date, less any distributions
therefrom since such date.

Section 5.5 Accounting Procedures.

The Administrative Committee shall establish accounting procedures for the
purpose of making the allocations to Participants’ Accounts provided for in this
Article 5. The Administrative Committee shall maintain adequate records of the
cost basis of shares of Qualifying Employer Securities allocated to each
Participant’s Stock Account. From time to time, the Administrative Committee may
modify its accounting procedures for the purposes of achieving equitable and
nondiscriminatory allocations among Participant Accounts, in accordance with the
provisions of this Article 5 and the applicable requirements of the Code and
ERISA.

Section 5.6 Voting and Tender Rights - Qualifying Employer Securities.

 

  (a) For so long as the Qualifying Employer Securities are a class of
securities which are required to be registered under Section 12 of the
Securities Exchange Act of 1934, or a class of securities which would be
required to be so registered except for the exemption from registration provided
in subsection (g)(2)(H) of Section 12 of said Act, each Participant shall be
entitled to direct the Trustee as to the manner in which Qualifying Employer
Securities allocated to his Stock Account is to be voted.

 

17



--------------------------------------------------------------------------------

  (b) The Trustee shall vote Shares of Qualifying Employer Securities allocated
to Participant Stock Accounts in accordance with the directions received from
the Participants. If the Trustee does not receive timely and proper directions
from one or more Participants regarding the voting of any Shares of Qualifying
Employer Securities held in the Trust Fund (including unallocated Shares), the
Trustee shall vote those Shares in the same proportion, for and against
propositions submitted to the vote of the shareholders, as the Trustee votes
Shares for which it receives timely and proper directions.

 

  (c) Each Participant shall be entitled to direct the Trustee whether to tender
the Shares of Qualifying Employer Securities allocated to the Participant’s
Stock Account in response to a tender offer. After the Participants have had an
opportunity to cast votes on such matter as provided herein and said votes are
counted, the Trustee shall tender only those Shares on such matter for which the
Trustee receives timely and proper tender instructions. The Trustee shall not
tender any Shares (including unallocated Shares) for which it does not receive
timely and property directions.

 

  (d) Notwithstanding anything contained herein to the contrary, any voting or
tender direction given by a Participant pursuant to this Section 5.6 shall not
be disclosed to the Employers and shall be held confidential by the Trustee.

 

  (e) This Section 5.6 shall be implemented by such rules and regulations as may
be adopted by the Trustee and the Administrative Committee from time to time.
Not in limitation of the foregoing, such rules and regulations may set time
limits for Participants to cast votes or give tender instructions on any matter.

Section 5.7 Annual Statements. On or before the expiration of four (4) calendar
months after each Valuation Date which is the last day of the Plan Year, or as
soon as administratively feasible thereafter, the Administrative Committee shall
upon information furnished by the Trustee, or the Trustee shall upon direction
of the Administrative Committee, make reports to each Participant as of the
Valuation Date showing the opening and closing balances in each of the
Participant’s Accounts for the Plan Year and all transactions involving the
Participant’s Accounts for the Plan Year.

ARTICLE 6

VESTING

Section 6.1 General.

 

  (a) Subject to 6.2 hereof, a percentage of the amounts credited to a
Participant’s Accounts shall become vested and nonforfeitable on the basis of
his completed Years of Service with the Affiliates according to the following
schedule:

 

Completed Years of Service

   Vested Percentage  

1-2

     0 % 

3

     20 % 

4

     40 % 

5

     60 % 

6

     80 % 

7

     100 % 

 

18



--------------------------------------------------------------------------------

  (b) Subject to 6.2 hereof and notwithstanding (a) above, a percentage of the
amounts credited to the Accounts of a Participant who is credited with at least
one Hour of Service on or after November 1, 2007, shall become vested and
nonforfeitable on the basis of his completed Years of Service with the
Affiliates according to the following schedule:

 

Completed Years of Service

   Vested Percentage  

Less than 2

     0 % 

2

     20 % 

3

     40 % 

4

     60 % 

5

     80 % 

6

     100 % 

 

  (c) If the Plan’s vesting schedule is amended, or the Plan is amended in any
way that directly or indirectly affects the computation of the Participant’s
nonforfeitable percentage or if the Plan is deemed amended by an automatic
change to or from a Top-Heavy vesting schedule under Article 11 hereof, then
each Participant with at least three (3) Years of Service may elect, within a
reasonable period after the adoption of the amendment or change, to have the
nonforfeitable percentage computed under the Plan without regard to such
amendment or change. The period during which the election may be made shall
commence with the date the amendment is adopted or deemed to be made and shall
end on the latest of

 

  (1) Sixty (60) days after the amendment is adopted;

 

  (2) Sixty (60) days after the amendment becomes effective; or

 

  (3) Sixty (60) days after the Participant is issued written notice of the
amendment by the Employer.

Section 6.2 Retirement, Death and Disability. Upon the death or Total and
Permanent Disability of a Participant while he is an Employee, or upon his
Retirement, the Participant shall become 100% vested in the entire amount
credited to the Participant’s Accounts.

Section 6.3 Breaks in Service; Forfeitures.

 

  (a) In the case of a Participant who incurs one or more consecutive Breaks in
Service, but not a Disqualifying Break in Service, all of the Participant’s
Years of Service prior to and after such Breaks in Service shall be taken into
account in determining the Participant’s vested percentage under Section 6.1
hereof.

 

  (b)

Notwithstanding (a) above, in the case of a Participant who incurs a Break in
Service, the Participant’s Years of Service before such Break in Service shall
not

 

19



--------------------------------------------------------------------------------

  be taken into account for purposes of determining the Participant’s vested
percentage under Section 6.1 hereof until the Participant has completed one
(1) Year of Service after his return.

 

  (c) In the case of a Participant who Terminates Employment when he is
partially vested in his Accounts, incurs a Disqualifying Break in Service, but
does not take a distribution of his vested Account balances, the Participant’s
nonvested Account balances shall be forfeited on the last day of the Plan Year
in which the Participant incurs such a Disqualifying Break in Service and shall
be reallocated in accordance with Section 5.2 hereof. The Participant’s Years of
Service, if any, after such Disqualifying Break in Service shall not be taken
into account in determining his or her vested percentage in the amounts credited
to his Accounts prior to such Disqualifying Break in Service.

 

  (d) In the case of a Participant who Terminates Employment and receives a
distribution of his vested Account balances pursuant to Section 7.1 hereof when
the Participant is partially vested in his Accounts, the Participant’s nonvested
Account balances shall be forfeited upon such distribution and reallocated in
accordance with Section 5.2 hereof. If the Participant again becomes an Employee
prior to incurring a Disqualifying Break in Service, the Participant’s forfeited
Account balances (without earnings) shall be restored if the Participant repays
to the Plan the full amount of the foregoing distribution prior to the
expiration of the five-year period beginning on the day after the date on which
the Participant again becomes an Employee.

 

  (e) Notwithstanding paragraphs (b) and (c) above, in the case of a Participant
who Terminates Employment when he has a vested percentage of zero under
Section 6.1 hereof, the Participant shall be deemed to have received a
distribution of his vested Account balances, and his nonvested Account balances
shall be forfeited, as of the last day of the Plan Year in which his Termination
of Employment occurs, and the Participant’s forfeited Account balances shall be
reallocated in accordance with Section 5.2 hereof. If the Participant is
reemployed by the Employer prior to incurring a Disqualifying Break in Service,
his forfeited Account balances (without earnings) shall be restored to him.

 

  (f) If a portion of a Participant’s Accounts are forfeited under (c) or
(d) above, Qualifying Employer Securities allocated to the Participant’s Stock
Account pursuant to Section 8.4 hereof must be forfeited only after other
Account assets.

 

  (g) If a Participant’s forfeited Account balances are restored under paragraph
(c) or (d) above, the source of such restoration shall be other Forfeitures
arising under paragraphs (b), (c) and (d) above. If such Forfeitures are
insufficient to restore the Account balances under paragraph (c) or (d) above,
the Employer shall contribute the amount required to restore the Account
balances.

 

  (h) Forfeitures arising under this Section 6.3 shall be held in a suspense
account pending reallocation under Section 5.2(f) hereof.

Section 6.4 Increase in Vesting.

An Account balance with respect to which a Participant’s vested percentage may
increase under Code Section 411 shall be computed such that at any relevant time
an Employee’s vested percentage is not less than an amount (“X”) determined by
the formula: X=P(AB+D)-D. For purposes of applying the formula: P is the vested
percentage at the relevant time; AB is the Account Balance at the relevant time;
D is the amount of the distribution; and the relevant time is the time at which,
under the Plan, the vested percentage of the Participant’s Account cannot
increase.

 

20



--------------------------------------------------------------------------------

ARTICLE 7

DISTRIBUTIONS

Section 7.1 Entitlement to Distribution. A Participant (or his Beneficiary)
shall be entitled to a distribution of the Participant’s vested Account balances
upon the Participant’s Retirement Date, Total and Permanent Disability or other
Termination of Employment.

Section 7.2 Method and Time of Distribution.

 

  (a) Distribution of a Participant’s vested Account balances shall be in the
form of (i) Qualifying Employer Securities, with the value of any fractional
share paid in cash, to the extent of the shares of Qualifying Employer
Securities allocated to the Participant’s vested Stock Account, and (ii) cash,
to the extent of cash allocated to the Participant’s vested Cash Account;
provided, however, that the Participant shall have the right to demand that his
Account balances be distributed in whole shares of Qualifying Employer
Securities, with the value of any fractional shares paid in cash.

 

  (b) A Participant (or his Beneficiary) may elect a distribution of the
Participant’s vested Accounts as of any Distribution Date coincident with or
next following the Participant’s Termination of Employment. The Administrative
Committee shall make such distribution on, or as soon as practicable after, the
elected Distribution Date, provided, however, that the Participant (or his
Beneficiary) files his distribution election with the Administrative Committee
with such advance notice as the Administrative Committee shall prescribe. All
distribution elections shall be made in accordance with rules prescribed by the
Administrative Committee.

 

  (c) Except as provided in Section 7.3 hereof, or unless a Participant
otherwise elects, distribution of the Participant’s vested Account balances will
be made not later than the 60th day after the latest of the close of the Plan
Year in which occurs: (1) the date on which he attains Normal Retirement Age;
(2) the 10th anniversary of the date on which he became a Participant, or
(3) his Termination of Employment. This paragraph (d) shall not apply to any
Shares of Qualifying Employer Securities acquired with the proceeds of an Exempt
Loan until the close of the Plan Year in which the Exempt Loan is repaid in
full.

Section 7.3 Mandatory Distributions. If, upon Termination of Employment for any
reason, a Participant’s vested Account balances do not exceed one thousand
dollars ($1,000), then the Administrative Committee shall direct the Trustee to
distribute the vested Account balances to the Participant as soon as practicable
after the Distribution Date coincident with or next following the Participant’s
Termination of Employment.

Section 7.4 Designation of Beneficiary.

 

  (a)

Each Participant may designate a person or persons who shall receive a
distribution payable hereunder on the death of the Participant, and shall,
subject to paragraph (b) below, have the right to revoke any such designation.
Any such designation shall be evidenced by a written instrument filed with the
Administrative Committee and signed by the Participant. The designation by a
Participant of a

 

21



--------------------------------------------------------------------------------

  Beneficiary who is not the Participant’s spouse shall require a consent (made
in accordance with paragraph (b) below) thereto by the Participant’s surviving
spouse, or a demonstration that such consent may not be obtained or that there
is no surviving spouse, as described further in paragraph (b) below. If a
Participant designates a trust as Beneficiary, the beneficiaries of the trust
with respect to the Participant’s interest in the Plan shall be treated as
designated Beneficiaries for purposes of Article 15 hereof, if such
beneficiaries are individuals and the requirements of Treasury Regulations
Section 1.401(a)(9)-4, Q&A 5 are met. If no Beneficiary designation is on file
with the Administrative Committee at the time of the death of a Participant, or
if such designation is not effective for any reason as determined by the
Administrative Committee, then payment of the distribution shall be made to the
Participant’s estate.

 

  (b) A Participant may designate as his Beneficiary a person who is not his
spouse if either (1) (A) his spouse consents in writing to such designation,
(B) the designation provides that it may not be changed without spousal consent
(or the consent of the spouse expressly permits designations by the Participant
without further consent by the spouse), and (C) the spouse’s consent
acknowledges the effect of such election and is witnessed by a representative of
the Plan or a notary public, or (2) it is established to the satisfaction of the
Administrator that such consent may not be obtained because there is no spouse,
because the spouse cannot be located, or because of such other circumstances as
are prescribed by Treasury Regulations. Any consent by a spouse (or
establishment that the consent of a spouse may not be obtained) shall be
effective only with respect to such spouse.

 

  (c) Notwithstanding paragraphs (a) and (b) above, upon the dissolution of the
marriage of a Participant, the Administrator shall treat the Participant’s
former spouse as having predeceased the Participant with respect to any
designation of the former spouse as the Participant’s Beneficiary under
paragraph (a) above unless either (1) after the dissolution of the marriage, the
Participant files with the Administrator another written instrument executed by
the Participant explicitly designating the former spouse as the Participant’s
Beneficiary, or (2) a qualified domestic relations order, within the meaning of
Code Section 414(p), explicitly requires the Participant to maintain the former
spouse as his Beneficiary. In any case in which the Participant’s former spouse
is treated as having predeceased the Participant, no heir or other beneficiary
of the former spouse shall be entitled to receive any benefits from the Plan as
a Beneficiary except as otherwise provided in the Participant’s written
Beneficiary designation.

Section 7.5 Required Beginning Date. Notwithstanding any other provision of the
Plan, the entire interest of each Participant (a) shall be distributed not later
than the Required Beginning Date, or (b) shall be distributed, beginning not
later than the Required Beginning Date, in accordance with regulations
prescribed by the Secretary over the life of such Participant or over the lives
of such Participant and a designated Beneficiary (or over a period not extending
beyond the life expectancy of such Participant or the life expectancy of such
Participant and a designated beneficiary). The term “Required Beginning Date”
means April 1 of the calendar year following the later of (a) the calendar year
in which the Participant attains age seventy and one-half (70 1⁄2), or (b) the
calendar year in which the Participant retires, except that clause (a) shall not
apply in the case of a Participant who is a five percent (5%) owner (as defined
in Code Section 416) with respect to the Plan Year ending in the calendar year
in which the Participant attains the age of seventy and one-half (70 1⁄2).
Notwithstanding the above, any Participant (other than a five-percent owner) who
attains age seventy and one-half (70 1⁄2) before 1999 may elect to commence

 

22



--------------------------------------------------------------------------------

distributions by April 1 of the calendar year following the calendar year in
which he attains age seventy and one-half (70 1⁄2), or elect to defer payment
until April 1 of the calendar year following the calendar year in which the
Participant retires.

Section 7.6 Distributions of General Employees’ Profit Sharing Plan Accounts.
Notwithstanding any other provisions of this Article 7, if a Participant (or his
Beneficiary) elected prior to August 1, 2006, to receive that portion of the
Participant’s Accounts attributable to the Participant’s account balance under
the General Employees’ Profit Sharing Plan as of October 31, 1993, in the form
of an annuity, the Participant (or his Beneficiary) shall continue to receive
annuity payments on and after August 1, 2006.

Section 7.7 Rollover Treatment.

 

  (a) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee’s election under this Section 7.7, a Distributee
may elect, at the time and in the manner prescribed by the Administrative
Committee to have any portion of an Eligible Rollover Distribution paid directly
to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover.

 

  (b) (1) An “Eligible Rollover Distribution” is any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include (i) any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee and the Distributee’s
designated beneficiary, or for a specified period of ten (10) years or more;
(ii) any distribution to the extent such distribution is required under Code
Section 401(a)(9); (iii) the portion of any distribution that is not includible
in gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to Shares of Qualifying Employer Securities), and
(iv) any amount that is distributed as a “hardship distribution” as that term is
described in Code Section 401(k)(2)(B)(i)(IV).

(2) Notwithstanding (b)(1) above, a portion of a distribution shall not fail to
be an Eligible Rollover Distribution merely because the portion consists of
after-tax employee contributions which are not includable in gross income.
However, such portion may be transferred only to (i) an individual retirement
account or annuity described in Code Section 408(a) or (b), or (ii) to a
qualified trust described in Code Section 401(a) or an annuity contract
described in Code Section 403(b) that agrees to separately account for amounts
so transferred, including separately accounting for the portion of such
distribution which is includable in gross income and the portion of such
distribution which is not so includable.

 

  (c) An Eligible Retirement Plan is any of the following that accepts a
Distributee’s Eligible Rollover Distribution: (1) an individual retirement
account described in Code Section 408(a), (2) an individual retirement annuity
described in Code Section 408(b), (3) an annuity plan described in Code
Section 403(a), (4) a qualified trust described in Code Section 401(a), (5) an
annuity contract described in Code Section 403(b), and (6) an eligible plan
under Code Section 457(b) which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this plan. An Eligible Retirement Plan includes a Roth IRA
described in Code Section 408A. A Distributee shall not be eligible to elect a
Direct Rollover to a Roth IRA if the Distributee’s modified adjusted gross
income exceeds $100,000 or the Distributeee is a married individual filing a
separate return. Notwithstanding anything to the contrary herein, the
Administrative Committee shall not be responsible for ensuring that a
Distributee is eligible to make a Direct Rollover to a Roth IRA.

 

23



--------------------------------------------------------------------------------

  (d) A Distributee includes an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse.

 

  (e) A Direct Rollover is a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

 

  (f) A nonspouse Beneficiary who is eligible to receive a distribution of a
Participant’s Account that would otherwise constitute an Eligible Rollover
Distribution, and who is a designated Beneficiary (within the meaning of
Treasury Regulation Section 1.401(a)(9)-4), is also a Distributee with respect
to his interest hereunder, and the nonspouse Beneficiary may direct a trustee to
trustee transfer of the distribution of the Participant’s Account only to an
individual retirement account or an individual retirement annuity described in
Code Section 408(a) or 408(b) (other than an endowment contract) established for
the purpose of receiving the distribution on behalf of the nonspouse
Beneficiary. Such transfer shall be treated as a Direct Rollover of an Eligible
Rollover Distribution (solely for purposes of Code Section 402(c)), and such
individual retirement account or individual retirement annuity shall be treated
as an inherited individual retirement account or inherited individual retirement
annuity (within the meaning of Code Section 408(d)(3)(C)).

Section 7.8 30-Day Notice of Distribution Rights. If a distribution is one to
which Code Sections 401(a)(11) and 417 do not apply, such distribution may
commence less than thirty (30) days after the notice required under Treasury
Regulation Section 1.411(a)-11(c) is given, provided that:

 

  (a) The Administrative Committee clearly informs the Participant that the
Participant has a right to a period of at least thirty (30) days after receiving
the notice to consider (i) whether or not to defer the distribution, if
applicable, and the consequences of the failure to defer the distribution, and
(ii) the form of distribution, if applicable, and

 

  (b) The Participant, after receiving the notice, affirmatively elects a
distribution.

Section 7.9 Hardship Distributions.

 

  (a) A Participant who is fully vested in his Accounts may make written
application to the Administrative Committee to withdraw all or part of the
Participant’s Account balances. Such an application shall be approved by the
Administrative Committee only if the Administrative Committee shall determine
that the withdrawal is necessary to satisfy an immediate and heavy financial
need of the Participant. Distribution of such withdrawal shall be made to the
Participant in a lump sum payment of whole shares of Qualifying Employer
Securities, plus cash for fractional shares, as soon as practicable after the
withdrawal is approved by the Administrative Committee.

 

24



--------------------------------------------------------------------------------

  (b) A Withdrawal from a Participant’s Account pursuant this Section 7.9 shall
not exceed the lesser of:

 

  (1) The Participant’s Account balances; or

 

  (2) Such amount as the Administrative Committee determines to be necessary to
relieve the immediate and heavy financial need established by the Participant,
including any amounts necessary to pay any federal, state, or local income taxes
or penalties reasonably anticipated to result from such withdrawal.

 

  (c) The Administrative Committee shall promulgate (and may from time to time
amend) rules and regulations prescribing the procedures to be followed in
requesting a hardship withdrawal and the circumstances which will be deemed to
warrant a withdrawal to meet an immediate and heavy financial need.

 

  (d) Determinations of the existence of an immediate and heavy financial need
shall be made by the Administrative Committee on the basis of all relevant facts
and circumstances. Without limiting the circumstances which will be deemed to
constitute immediate and heavy financial needs, a withdrawal shall be deemed to
be made on account of an immediate and heavy financial need of a Participant if
the withdrawal is on account of the following:

 

  (1) Expenses for (or necessary to obtain) medical care that would be
deductible by the Participant under Code Section 213(d) (determined without
regard to whether the expenses exceed 7.5% of adjusted gross income);

 

  (2) Costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

 

  (3) Payment of tuition, related educational fees, and room and board expenses,
for up to the next 12 months of post-secondary education for the Participant, or
the Participant’s spouse, children, or dependents (as defined in Code
Section 152 and without regard to Code Sections 152(b)(1), (b)(2) and
(d)(1)(B));

 

  (4) Payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence;

 

  (5) Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152 and
without regard to Code Section 152(d)(1)(B));

 

  (6) Expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income); or

 

  (7) Such other circumstances as the Commissioner of Internal Revenue may,
through the publication of revenue rulings, notices, and other documents of
general applicability, determine constitute immediate and heavy financial needs
for purposes of Code Section 401(k).

 

25



--------------------------------------------------------------------------------

  (e) A distribution will not be treated as necessary to satisfy an immediate
and heavy financial need of a Participant to the extent that the amount of the
distribution exceeds the amount required to relieve the financial need or such
need may be satisfied from other resources that are reasonably available to the
Participant. The determination of whether a distribution is necessary to satisfy
a financial need shall be made on the basis of all relevant facts and
circumstances by the Administrative Committee. In making such determination with
respect to any hardship distribution to be made, the Administrative Committee
may rely upon a Participant’s representation that the need cannot be relieved by
the following:

 

  (1) Reimbursement or compensation by insurance or otherwise;

 

  (2) Reasonable liquidation of the Participant’s assets, to the extent that
such liquidation would not itself cause an immediate and heavy financial need;

 

  (3) Other distributions or nontaxable (at the time of the loan) loans from
Related Plans; or

 

  (4) Borrowing from commercial sources on reasonable commercial terms.

 

  (f) A Participant may make a hardship withdrawal under this Section 7.9 for
expenses described in (d)(1), (3), or (5) above incurred by the Participant’s
primary Beneficiary, provided that all other applicable requirements of this
Section 7.9 are satisfied. For this purpose, a Participant’s primary Beneficiary
is an individual who is designated as the Participant’s Beneficiary and has an
unconditional right to all or a portion of the Participant’s Account balances
upon the Participant’s death.

Section 7.10 Missing Persons. In the event the whereabouts of a person entitled
to benefits under the Plan cannot be determined after diligent search by the
Administrative Committee or the Trustee, and the person’s whereabouts continue
to be unknown for a period of five (5) years, then the Accounts of the person
shall be forfeited. Notwithstanding the foregoing, if the amount to be
distributed to such person is a mandatory distribution made pursuant to
Section 7.3 hereof, then the amount distributable may, in the sole discretion of
the Administrative Committee, be treated as a Forfeiture at the time it is
determined that the whereabouts of the person cannot be determined. If the
person is subsequently located, his Accounts shall be restored to him without
earnings.

Section 7.11 Diversification of Investments.

 

  (a) With respect to all Qualifying Employer Securities acquired after 1986,
each Qualified Participant may elect under the provisions of Code
Section 401(a)(28)(B) within ninety (90) days after the close of each Plan Year
in the Qualified Election Period to receive a distribution of at least
twenty-five (25) percent of the Participant’s Accounts hereunder (to the extent
such portion exceeds the amount to which a prior election under this Section
applies). In the case of the election year in which the Participant can make his
last election, the preceding sentence shall be applied by substituting “fifty
(50) percent” for “twenty-five (25) percent”.

 

  (b) The term “Qualified Participant” means any employee who has completed at
least ten (10) years of participation under the Plan and has attained age
fifty-five (55).

 

26



--------------------------------------------------------------------------------

  (c) The term “Qualified Election Period” means the six (6) Plan Years
beginning with the Plan Year after the Plan Year in which the Participant
attains age fifty-five (55) (or, if later, beginning with the Plan Year after
the first Plan Year in which the individual first became a Qualified
Participant).

 

  (d) In the event a Qualified Participant makes a diversification election with
respect to his Accounts under the provisions of this Section, the Trustee shall
distribute to the Participant the portion of the Participant’s Accounts covered
by the election within ninety (90) days after the period during which the
election may be made.

 

  (e) All distributions under this Section shall be made in whole shares of
Qualifying Employer Securities, plus cash for  fractional shares.

Section 7.12 In-Service Distributions at Age 62.

 

  (a) Notwithstanding the preceding provisions of this Article 7 to the
contrary, any Participant who has completed ten (10) or more Years of Service
and has attained age sixty- two (62) may elect to receive a distribution of the
entire amount of his vested Accounts or in two or more payments depending upon
the age of the Participant at the end of the Plan Year in which an election is
made. An election under this Section may be made in writing on a form provided
by the Administrative Committee no later than the end of the Plan Year during
which the election for distribution is made. Once made, an election under this
Section shall be binding and irrevocable. The first payment shall be made to the
Participant within ninety (90) days after the end of the Plan Year in which an
election to receive a distribution is made or as soon as administratively
feasible thereafter, and any successive payments shall be made within similar
time periods after the end of the immediately succeeding Plan Year(s) if more
than one (1) payment is made.

 

  (b) The schedule of payments shall be as follows:

 

Age of Participant at the end of the

Plan Year in which an election to

receive a distribution is made

  

Distribution shall be made in

62    Four (4) annual installments calculated as one-fourth ( 1⁄4), one-third
( 1⁄3), one-half ( 1⁄2) and one (1) respectively, times the Participant’s
Account balances at the end of the Plan Year. 63    Three (3) annual
installments calculated as one-third ( 1⁄3), one-half ( 1⁄2) and one (1),
respectively, times the Participant’s Account balances at the end of the Plan
Year. 64    Two (2) annual installments, calculated as one-half ( 1⁄2) and one
(1), respectively, times the Participant’s Account balances at the end of the
Plan Year. 65 and older    One (1) installment of the entire amount in the
Participant’s Account balances at the end of the Plan Year.

 

27



--------------------------------------------------------------------------------

  (c) An in-service distribution under this Section shall be distributed in
whole shares of Qualifying Employer Securities, with the value of any fractional
share paid in cash, and cash in proportion to the Participant’s Stock Account
balance and Cash Account balance; provided, however, that the Participant shall
have the right to demand that his Account balances be distributed in whole
shares of Qualifying Employer Securities, with the value of any fractional share
paid in cash. An election for distribution of Accounts pursuant to this Section
shall not terminate the Participant’s right to participate in allocations of
Contributions or Forfeitures hereunder.

 

  (d) Notwithstanding paragraphs (a), (b) and (c) above, (1) if a Participant
who has elected in-service distributions pursuant to this Section Terminates
Employment prior to receiving the entire amount of his Account balances, the
Participant’s remaining Account balances shall be distributed in accordance with
Section 7.2 hereof; and (2) if a Participant who has elected in-service
distributions pursuant to this Section has previously made or subsequently makes
a diversification election pursuant to Section 7.11 hereof, then for each Plan
Year with respect to which both elections are effective, there shall be
distributed to such Participant the greater of the amount required to be
distributed to him under the Section 7.11 election or the amount required to be
distributed to him under this Section 7.12.

 

  (e) The amount of each payment made in accordance with the preceding schedule
shall be calculated by multiplying the Participant’s Account balances,
determined as of the end of the Plan Year immediately preceding the installment
payment, by the appropriate installment fraction.

ARTICLE 8

SPECIAL PROVISIONS RELATING TO LOANS

Section 8.1 Exempt Loans.

 

  (a) The Trustee may incur an Exempt Loan on behalf of the Plan in a manner and
under conditions which will cause the loan to be an Exempt Loan within the
meaning of Code Section 4975(d)(3) and regulations thereunder.

 

  (b) An Exempt Loan shall be used primarily for the benefit of Participants and
their Beneficiaries. The proceeds of each Exempt Loan shall be used, within a
reasonable time after the Loan is obtained, only to purchase Qualifying Employer
Securities, to repay the Exempt Loan or to repay any prior Exempt Loan. At the
time that an Exempt Loan is made, the interest rate for the Exempt Loan and the
price of Qualifying Employer Securities to be acquired with the Exempt Loan
proceeds should not be such that Plan assets might be drained off.

 

  (c) Any Exempt Loan shall (i) provide for a reasonable rate of interest and an
ascertainable period of maturity, (ii) be without recourse against the Plan, and
(iii) not be payable at the demand of any person, except in the case of default.

 

  (d) Any Exempt Loan shall be secured solely by shares of Qualifying Employer
Securities acquired with the proceeds of the Exempt Loan and shares of such
securities that were used as collateral on a prior Exempt Loan which was repaid
with the proceeds of the current Exempt Loan. Such securities pledged as
collateral shall be placed in a Suspense Account and released pursuant to
Section 8.2 hereof as the Exempt Loan is repaid. Qualifying Employer Securities
released from the Suspense Account shall be allocated among Participant Accounts
in the manner described in Section 5.2 hereof.

 

28



--------------------------------------------------------------------------------

  (e) No person entitled to payment under an Exempt Loan shall have recourse
against (i) any Trust Fund assets other than the (i) Qualifying Employer
Securities used as collateral for the Loan, (ii) Contributions of cash that are
available to meet obligations under the Exempt Loan and (iii) earnings
attributable to such collateral and the investment of such Contributions. The
payments made with respect to an Exempt Loan by the plan during a Plan Year
shall not exceed an amount equal to (x) the sum of such Contributions and
earnings received during or prior to the Plan Year, less (y) such payments in
prior Plan Years. Such Contributions and earnings must be accounted for
separately in the books of account of the Plan until the Exempt Loan is repaid.
Contributions made with respect to any Plan Year during which the Exempt Loan
remains unpaid, and earnings on such Contributions, shall be deemed available to
meet obligations under the Exempt Loan.

 

  (f) In the event of default of an Exempt Loan, the value of Plan assets
transferred in satisfaction of the Exempt Loan must not exceed the amount of the
default. If the lender is a disqualified person (within the meaning of Code
Section 4975(e)(2)), the Exempt Loan shall provide for a transfer of Plan assets
upon default only upon and to the extent of the failure of the Plan to meet the
payment schedule of the Exempt Loan. For purposes of this subparagraph, the
making of a guarantee does not make a person a lender.

Section 8.2 Release of Shares from Suspense Account. An Exempt Loan shall
provide for the release of Shares of Qualifying Employer Securities used as
collateral for the Loan from the Suspense Account. For each Plan Year during the
duration of the Exempt Loan, the number of Shares released shall equal the
number of Shares held in the Suspense Account immediately before release for the
current Plan Year multiplied by a fraction. The numerator of the fraction is the
amount of principal and interest paid for the Plan Year. The denominator of the
fraction is the sum of the numerator plus the principal and interest to be paid
for all future Plan Years. The number of future years under the Exempt Loan
shall be definitely ascertainable and shall be determined without taking into
account any possible extensions or renewal periods. If the interest rate under
the Exempt Loan is variable, the interest to be paid in future years shall be
computed by using the interest rate applicable as of the end of the Plan Year.
If collateral includes more than one class of Qualifying Employer Securities,
the number of shares of each class to be released for a Plan Year shall be
determined by applying the same fraction to each class.

Section 8.3 Exempt Loan Repayments. Payments of principal and interest on any
Exempt Loan hereunder shall be made by the Trustee at the direction of the
Administrative Committee solely from: (i) Contributions available to meet
obligations under the Exempt Loan, (ii) earnings from the investment of such
Contributions, (iii) earnings attributable to Shares of Qualifying Employer
Securities pledged as collateral for the Exempt Loan, (iv) other dividends on
stock to the extent permitted by law, (v) the proceeds of a subsequent Exempt
Loan made to repay the Exempt Loan, and (vi) the proceeds of the same of any
Shares pledged as collateral for the Exempt Loan. The Contributions and earnings
available to pay the Exempt Loan shall be accounted for separately by the
Administrative Committee until the Exempt Loan is repaid.

Section 8.4 Allocation of Released Shares. Subject to the limitations on Annual
Additions to a Participant’s Accounts under Section 4.3 hereof, Shares of
Qualifying Employer Securities

 

29



--------------------------------------------------------------------------------

released from a Suspense Account by reason of a payment made on an Exempt Loan
shall be allocated to the Stock Accounts of Eligible Participants (i) in Shares
of Qualifying Employer Securities representing Participants’ interests in assets
withdrawn from the Suspense Account, and (ii) in accordance with the allocation
formula under Section 5.2 hereof as if such payment had been made on the last
day of the Plan Year. The assets of the Trust Fund attributable to Shares
acquired by the Plan in a sale to which Code Section 1042 applies shall not
accrue or be allocated for the benefit of persons specified in Code
Section 409(n) during the nonallocation period as restricted by Section 4.3(d)
hereof.

Section 8.5 Nonterminable Rights. There shall be certain protections and rights
provided to Participants with respect to Shares of Qualifying Employer
Securities acquired with the proceeds of an Exempt Loan. These protections and
rights are as follows:

 

  (a) No Shares acquired with the proceeds of an Exempt Loan may be subject to a
put, call or other option, or buy-sell or similar arrangement, while held by,
and when distributed from, the Plan, whether or not the Plan is then an employee
stock ownership plan, except that:

 

  (1) Shares acquired with the proceeds of an Exempt Loan may, but need not, be
subject to a right of first refusal. Shares subject to such right must be stock
or an equity security, or a debt security convertible into stock or an equity
security. Also, such Shares must not be publicly traded at the time the right
may be exercised. The right of first refusal must be in favor of the Employer,
the Plan, or both in any order of priority. The selling price and other terms
under the right must not be less favorable to the seller than the greater of
the: fair market value of the Shares, or the purchase price and other terms
offered by a buyer, other than the Employers or the Plan, making a good faith
offer to purchase a security. The right of first refusal shall lapse no later
than fourteen (14) days after the security holder gives written notice to the
holder of the right that an offer of a third party to purchase the Shares has
been received.

 

  (2) Shares acquired with the proceeds of an Exempt Loan shall be subject to a
put option if the Shares are not publicly traded or are subject to a trading
limitation when distributed. For purposes of this paragraph, a “trading
limitation” on Shares is a restriction under any federal or state securities
law, any regulation thereunder, or an agreement, not prohibited by Treasury
Regulations Section 54.4975-7(b), affecting the Shares which would make the
Shares not as freely tradable as one not subject to such restriction. The put
option shall be exercisable only by a Participant, by the Participant’s donees,
or by a person (including an estate or its distributees) to whom the Shares pass
by reason of a Participant’s death. (Under this paragraph, “Participant” means a
Participant and his Beneficiaries.) The put option shall permit a Participant to
put the Shares to the Employer. Under no circumstances may the put option bind
the Plan. However, it may grant the Plan an option to assume the rights and
obligations of the Employer at the time the put option is exercised. If it is
known at the time an Exempt Loan is made that federal or state law would be
violated by the Employer honoring such put option, the put option must permit
the Shares to be put, in a manner consistent with such law, to a third party
(e.g., an Affiliate or a Company shareholder other than the Plan) that has
substantial net worth at the time the Exempt Loan is made and whose net worth is
reasonably expected to remain substantial.

 

30



--------------------------------------------------------------------------------

  (3) A put option shall be exercisable for a period of sixty (60) days
following the date of distribution of Shares subject to the put option are
distributed by the Plan, and if the put option is not exercised during such
sixty (60) day period, for an additional period of at least sixty (60) days in
the following Plan Year. A put option shall be exercised by the holder by
notifying the Employer in writing that the put option is being exercised. The
period during which a put option is exercisable shall not include any time when
a distributee is unable to exercise it because the party bound by the put option
is prohibited from honoring it by applicable federal or state law. The price at
which a put option shall be exercisable is the fair market value of the Shares.
The provisions of payment under a put option shall be reasonable. The deferral
of payment is reasonable if adequate security and a reasonable interest rate are
provided for any credit extended, and if the cumulative payments at any time are
no less than the aggregate of reasonable periodic payments as of such time.
Periodic payments are reasonable if annual installments, beginning thirty
(30) days after the date the put option is exercised, are substantially equal.
The payment period shall not end more than five (5) years after the date the put
option is exercised. Payment under a put option may be restricted by the terms
of an Exempt Loan, including one used to acquire Shares subject to a put option.
Otherwise, payment under a put option shall not be restricted by the provisions
of an Exempt Loan or any other arrangement, including the terms of the
Employers’ articles of incorporation, unless so required by applicable state
law.

 

  (b) The protections and rights set forth in this Section 8.5 are
nonterminable. If the Plan holds or has distributed Qualifying Employer
Securities acquired with the proceeds of an Exempt Loan and either the Exempt
Loan is repaid or the Plan ceases to be an employee stock ownership plan, these
protections and rights shall continue to exist hereunder. Notwithstanding the
foregoing, these protections and rights shall not fail to be nonterminable
merely because they are not exercisable under Treasury Regulations Sections
54.4975(b)(11) and (12)(ii).

Section 8.6 Valuation of Qualifying Employers Securities. The fair market value
of Qualifying Employer Securities that are not readily tradable on an
established securities market shall be determined as of each Valuation Date by
an independent appraiser who meets requirements similar to the requirements of
the regulations prescribed under Code Section 170(a)(1).

Section 8.7 More than One Class of Qualifying Employer Securities.

 

  (a) If Qualifying Employer Securities acquired with the proceeds of an Exempt
Loan that are available for distribution to a Participant consist of more than
one class, the Participant shall receive substantially the same proportion of
each class.

 

  (b) If more than one class of Qualifying Employer Securities acquired with the
proceeds of an Exempt Loan are allocated to a Participant’s Stock Account, and
any such Qualifying Employer Securities are subsequently forfeited, each class
of Qualifying Employer Securities shall be forfeited in the same proportion.

 

31



--------------------------------------------------------------------------------

ARTICLE 9

TRUST FUND

Section 9.1 Trust Agreement. The Company has entered into a Trust Agreement with
the Trustee to hold the funds set aside pursuant to this Plan.

Section 9.2 Non-Reversion; Exclusive Benefit Clause. The Trust Fund shall be
received, held in trust and disbursed by the Trustee in accordance with the
provisions of the Trust Agreement and this Plan. Except as provided in
Section 4.2(c) or (d) hereof, no part of the Trust shall be used for or diverted
to purposes other than for the exclusive benefit of Participants or their
Beneficiaries or defraying the reasonable administrative expenses of the Plan.
No person shall have any interest in, or right to, the Trust Fund or any part
thereof, except as specifically provided for in this Plan or the Trust
Agreement. Notwithstanding the above, nothing in this Section nor the Plan shall
preclude the Trustee from complying with a qualified domestic relations order,
within the meaning of Code Section 414(p).

Section 9.3 Powers of the Trustee. The Trustee shall have such powers to hold,
invest, reinvest, control, and disburse Trust Funds as at that time shall be set
forth in the Trust Agreement.

Section 9.4 Trust Agreement Part of the Plan. The Trust Agreement shall be
deemed to form a part of the Plan and all the rights of Participants or others
under this Plan shall be subject to the provisions of the Trust Agreement to the
extent such provisions are not contradicted by specific provisions of this Plan.

Section 9.5 Trustee Purchase of Stock. As soon as practicable after the Trustee
receives cash Contributions, dividends or other amounts on behalf of the Plan or
any Participant, and to the extent not prohibited by applicable law, the Trustee
shall invest such cash in Qualifying Employer Securities. Pending such
investment in Qualifying Employer Securities, however, the Trustee may retain
cash uninvested without liability for interest, or may invest all or any part
thereof in suitable investments and securities. Notwithstanding the foregoing,
the Trustee may hold Trust Fund assets in cash or other liquid investments to
the extent the Trustee deems reasonable or appropriate for Plan liquidity
purposes.

ARTICLE 10

ADMINISTRATIVE COMMITTEE

Section 10.1 Named Fiduciaries. The following persons shall be Named Fiduciaries
under the Plan.

 

  (a) The Trustee: Subject to the direction of the Administrative Committee, as
described in this Article 10, the Trustee shall have exclusive authority and
discretion to manage and control the assets of the Trust, as provided in the
Trust Agreement, and shall have no responsibilities other than those provided in
such Agreement.

 

32



--------------------------------------------------------------------------------

  (b) Administrative Committee: The Administrative Committee shall be the
“Administrator,” as that term is defined under ERISA Section 3(16)(A), of the
Plan. The Administrative Committee shall consist of at least three persons
appointed by the Board of Directors.

Section 10.2 Appointment of Administrative Committee. The Board shall appoint
the Administrative Committee consisting of officers or other Employees. The
Administrative Committee shall be composed of no more than five (5) members, as
determined from time to time by the Board. The Administrative Committee Members
shall serve at the pleasure of the Board, and vacancies in the Administrative
Committee arising by reason of resignation, death, removal, or otherwise shall
be filled by the Board. Any Administrative Committee Member may resign of his
own accord by delivering his written resignation to the Board.

Section 10.3 Organization and Operation of Administrative Committee. The
Administrative Committee shall appoint a Chairman and a Secretary and such other
officers as it shall deem advisable. The Administrative Committee shall act by a
majority of the Administrative Committee Members at the time in office and such
action may be taken either by a vote at a meeting or in writing without a
meeting. The Administrative Committee may by such majority action authorize any
one or more of the Administrative Committee Members to execute any document or
documents on behalf of the Administrative Committee.

Section 10.4 Responsibilities and Powers of Administrative Committee.

(a) The Administrative Committee shall have responsibility and authority to
control the operation and administration of the Plan in accordance with the
terms of the Plan, including, without limiting the generality of the foregoing,

 

  (1) All functions assigned to the Administrative Committee under the terms of
the Plan;

 

  (2) Determination of benefit eligibility;

 

  (3) Determination of any questions arising in connection with the
interpretation, application or administration of the Plan (including any
questions of fact relating to age, service, compensation or eligibility of
Employees);

 

  (4) Hiring of persons to provide necessary services to the Plan, including a
recordkeeper and the Trustee;

 

  (5) Issuance of directions to the Trustee as to (i) the payment of any fees,
taxes, charges or other costs incidental to the operation and management by the
Administrative Committee of the Plan; (ii) the payment of benefits to
Participants; (iii) the allocation, payment and distribution of the Trust Fund,
including interest thereon; or (iv) any other matter; and

 

  (6) Maintenance of all records of the Plan other than those required to be
maintained by the Trustee or any recordkeeper.

 

  (b) The Administrative Committee’s decisions and actions shall be conclusive
and binding upon any and all persons and parties;

 

33



--------------------------------------------------------------------------------

  (c) Administrative Committee Members shall serve without compensation for
their services in the administration and operation of the Plan unless
compensation therefrom is fixed by the Board in its appointment of the
Administrative Committee or thereafter.

 

  (d) The Administrative Committee shall enact such rules and regulations as it
may deem proper and necessary to  facilitate the administration and operation of
the Plan.

Section 10.5 Individual and Shared Responsibilities of Named Fiduciaries.

This Article 10 is intended to allocate to each Named Fiduciary the individual
responsibility for the prudent execution of the functions assigned to the Named
Fiduciary, and none of such responsibilities or any other responsibility shall
be shared by the Named Fiduciaries unless such sharing shall be provided by a
specific provision of the Plan or the Trust Agreement. Whenever one Named
Fiduciary is required by the Plan or the Trust Agreement to follow the
directions of another Named Fiduciary, the two Named Fiduciaries shall not be
deemed to have been assigned a shared responsibility, but the responsibility of
the Named Fiduciary giving the directions shall be deemed his sole
responsibility, and the responsibility of the Named Fiduciary receiving those
directions shall be to follow them insofar as such instructions are on their
face proper under applicable law.

Section 10.6 Employment of Advisers. A Named Fiduciary may employ one or more
persons to render advice concerning any responsibility such Named Fiduciary has
under the Plan or Trust Agreement.

Section 10.7 Fiduciary in More Than One Capacity. Any person serving as a
fiduciary may serve in more than one fiduciary capacity.

Section 10.8 Power to Construe and Interpret Plan.

 

  (a) The Administrative Committee shall have the sole, absolute and exclusive
right, power, and discretionary authority to construe and interpret the
provisions of the Plan, and all parts thereof, and then administer the Plan for
the best interests of the Participants and the Beneficiaries. It may construe
any ambiguity, or supply any omission, or reconcile any inconsistencies in such
manner and to such extent as it deems proper. The Administrative Committee shall
have further discretionary authority to determine all questions with respect to
the individual rights of the Employees under the Plan, including, but not by way
of limitation, all issues with respect to any Employee’s or Beneficiary’s
eligibility for benefits and Employee’s earnings, compensation, service and
retirement, as may be reflected by the records of the Employer, and such other
information on which these decisions shall be based. It is the intent of this
Plan that any court reviewing an action of the Administrative Committee shall
apply the arbitrary and capricious standard of review.

 

  (b) The Administrative Committee shall be entitled to rely upon all
certificates and reports made by any duly appointed accountant, and upon all
opinions given by any duly appointed legal counsel.

Section 10.9 Indemnity Agreement.

 

  (a)

The Employer shall indemnify and hold harmless each Administrative Committee
Member from any and all claims, losses, damages, expenses (including accounting,
consulting and legal fees approved by the Administrative Committee), and
liabilities (including any amounts paid in settlement with the Administrative

 

34



--------------------------------------------------------------------------------

  Committee’s approval) arising from any act or omission of such member, except,
when the same is determined to be due to the gross negligence or willful
misconduct of such member.

 

  (b) The Employer shall indemnify the Administrative Committee Members, the
Trustee and any employee of any Affiliate to whom the Administrative Committee
or the Trustee has delegated fiduciary duties against any and all claims,
losses, damages, expenses and liabilities arising from their responsibilities in
connection with the Plan, unless the same is determined to be due to gross
negligence or willful misconduct.

Section 10.10 Costs. The Trust Fund shall be used to pay all expenses, costs and
fees of the Administrative Committee, to the extent such expenses, costs and
fees are not paid by the Employer.

Section 10.11 Application and Forms for Benefits.

The Administrative Committee may require a Participant or Beneficiary to
complete and file with the Administrative Committee an Application for Benefits
and all other forms approved by the Administrative Committee, and to furnish all
pertinent information requested by the Administrative Committee. The
Administrative Committee may rely upon all such information so furnished it,
including the Participant’s current mailing address.

Section 10.12 Claims for Benefits.

It shall not be necessary for a Participant or Beneficiary who has become
entitled to receive a benefit hereunder to file a claim for such benefit with
any person as a condition precedent to receiving a distribution of such benefit.
However, any Participant or Beneficiary who believes that he has become entitled
to a benefit hereunder in excess of the benefit which he has received, or
commenced receiving, may file a written claim for such benefit with the
Administrative Committee. Such written claim shall set forth the Participant’s
or Beneficiary’s name and address and a statement of the facts and a reference
to the pertinent provisions for the Plan on which such claim is based.

Section 10.13 Denial of Claims.

 

  (a) If the claim of any person (a “Claimant”) to all or any part of any
payment or benefit under this Plan shall be denied, the Administrative Committee
shall provide to the Claimant, within 90 days after receipt of such claim, a
written notice setting forth:

 

  (1) the specific reason or reasons for the denial;

 

  (2) the specific references to the pertinent Plan provisions on which the
denial is based;

 

  (3) a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation as to why such material or
information is necessary; and

 

  (4) a description of the Plan’s review procedures and the time limits
applicable to those procedures, including a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse decision on
review by the Administrative Committee.

 

35



--------------------------------------------------------------------------------

  (b) If the Administrative Committee determines that special circumstances
require an extension of time beyond the initial 90-day period, the
Administrative Committee shall provide to the Claimant, within the initial
90-day period, a written notice of such extension stating the special
circumstances requiring the extension and the date by which the Administrative
Committee expects to make its determination (which date will not be later than
90 days after the end of the initial 90-day period).

Section 10.14 Appeal of Denied Claim.

 

  (a) Within 60 days after receipt of a notice of denial of his claim for
benefits, a Claimant may request, upon written application to the Administrative
Committee, a review by the Administrative Committee of its decision denying the
Claimant’s claim. The Administrative Committee shall provide the Claimant the
opportunity to submit written comments, documents, records and other information
relating to his claim for benefits, and shall provide the Claimant, upon request
and free of charge, reasonable access to and copies of pertinent documents. The
Administrative Committee shall make a full and fair review, and shall make its
decision on review by taking into account all comments, documents, records and
other information submitted by the Claimant, regardless of whether such
comments, documents, records and other information were considered by the
Administrative Committee when it initially denied the Claimant’s claim for
benefits.

 

  (b) The Administrative Committee shall issue its decision on review of a
Claimant’s denied claim for benefits within a reasonable period of time, but not
later than 60 days after the Plan receives the Claimant’s request for a review.
If the Administrative Committee determines that special circumstances require an
extension of time for processing a Claimant’s review request beyond the initial
60-day period, the Administrative Committee shall provide the Claimant, within
the initial 60-day period, a written notice of such extension stating the
special circumstances requiring the extension and the date by which the
Administrative Committee expects to make its decision on review (which date will
not be later than 60-days after the end of the initial 60-day period). If the
Administrative Committee grants an extension due to the Claimant’s failure to
submit information necessary to decide the Claimant’s claim, the period for
making the decision on review shall be tolled from the date on which the
Administrative Committee sends the notice of extension to the Claimant until the
date on which the Claimant responds to the request for additional information.

 

  (c) The Administrative Committee shall notify a claimant of its decision on
review in writing, and if the decision is adverse, the notice shall set forth:

 

  (1) the specific reasons for the decision;

 

  (2) the specific references to the pertinent Plan provisions on which the
decision on review is based;

 

  (3) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents and other
information relevant to his claim for benefits; and

 

  (4) a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA.

 

36



--------------------------------------------------------------------------------

Section 10.15 Claims, Notices, Etc.

 

  (a) Any claim, notice, application or other writing permitted or required to
be filed with or given to a party under this Article 12 shall be deemed to have
been filed or given when deposited in the U.S. mail, certified, postage prepaid,
and properly addressed to the party to whom it is to be given or with whom it is
to be filed. Any such claim, notice, application, or other writing deemed filed
or given pursuant to the next foregoing sentence shall, in the absence of clear
and convincing evidence to the contrary, be deemed to have been received on the
fifth business day following the date upon which it was filed or given. Any such
claim, notice, application or other writing directed to the Administrative
Committee shall be deemed properly addressed if addressed as follows:

Administrative Committee

Sanderson Farms, Inc.

127 Flynt Road

Laurel, Mississippi 39441

 

  (b) Any such notice, application, or other writing directed to a Participant
or Beneficiary shall be deemed properly addressed if directed to the address set
forth in the written claim filed by such Participant or Beneficiary.

ARTICLE 11

MODIFICATIONS FOR TOP HEAVY PLANS

Section 11.1 Application of Article.

Prior to the allocation of Contributions for a Plan Year pursuant to Article 5
hereof, the Administrative Committee shall determine whether the Plan
constitutes a Top Heavy Plan during the preceding Plan Year. If a determination
is made that this Plan constitutes a Top Heavy Plan, then the provisions of this
Article 11 shall be applicable notwithstanding any other provisions of this Plan
to the contrary.

Section 11.2 Definitions.

 

  (a) Top Heavy Plan: This Plan shall constitute a Top Heavy Plan for a Plan
Year if, as of the Determination Date (i) the aggregate of the Account balances
of Key Employees exceeds sixty percent (60%) of the aggregate of the Account
balances of all Employees under the Plan, or (ii) if the Plan is part of a Top
Heavy Group.

 

  (b) Top Heavy Group: This Plan shall be deemed to be a part of a Top Heavy
Group if the plans which make up the group of which this Plan is considered a
part are such that, when aggregated, the sum of (i) the present value of the
cumulative accrued benefits of Key Employees under all defined benefit plans in
the group, and (ii) the aggregate of the accounts of Key Employees under all
defined contribution plans in the group, exceed sixty percent (60%) of the sum
of such amounts for all employees who participate in the plans of such group.
The group of plans of which this Plan shall be considered a part includes:
(i) all plans of the Employer and Affiliates in which a Key Employee
participates; (ii) all plans which enable a plan in which a Key Employee
participates to meet the qualification requirements of Code Section 401(a)(4) or
Code Section 410; and (iii) all plans which the Employer, in its discretion,
decides to include, provided that the inclusion of such plan or plans would not
prevent the group of plans from meeting the qualification requirements of Code
Section 401 (a)(4) and Code Section 410.

 

37



--------------------------------------------------------------------------------

  (c) Key Employee: The term “Key Employee” means any Employee who, at any time
during the Plan Year in question or during any of the four (4) preceding Plan
Years is (i) an officer of the Employer having Annual Compensation which exceeds
fifty percent (50%) of the amount in effect under Code Section 415(b)(1)(A) for
any such Plan Year (not to exceed the greater of three (3) Employees or ten
percent (10%) of the Employees), (ii) one (1) of the ten (10) Employees having
an annual compensation from the Employer of more than the limitation in effect
under Code Section 415(c)(1)(A) and owning (or considered as owning within the
meaning of Code Section 318) the largest interest in the Employer, (iii) a five
percent (5%) (or greater) owner of the Employer, or (iv) a one percent
(1%) owner of the Employer having an Annual Compensation from the Employer of
more than two hundred thousand dollars ($200,000). For the purposes of applying
the terms of the preceding sentence; the provisions of Code Section 416(i) are
incorporated herein by reference.

 

  (d) Determination Date: The term “Determination Date” means the last day of
the Plan Year immediately preceding the Plan Year for which a Top Heavy
determination is made.

 

  (e) Annual Compensation: The term “Annual Compensation” means compensation
within the meaning of Code Section 415(c)(3).

Section 11.3 Amounts Included for Computation Purposes. For the purposes of this
Section 11.3, in determining the present value of the cumulative accrued benefit
for any Employee or the amount of the Account of any Employee, there shall be
included therein the aggregate of all distributions made with respect to such
Employee within the five (5) year period ending on the Determination Date. The
preceding sentence shall also apply to distributions under a terminated plan
which if it had not been terminated would have been required to be included in
an aggregation group described in Section 11.2(b) hereof. If an individual has
not received any Annual Compensation from any Employer (other than benefits
under the Plan) at any time during the five (5)-year period ending on the
Determination Date, any accrued benefit for such individual (and the Account of
such individual) shall not be taken into account. Furthermore, the accrued
benefits and Account balances of any Employee who is not a Key Employee for the
Plan Year in question, but was a Key Employee in any previous Plan Year, shall
not be taken into consideration in making any of the computations required in
this Section 11.3.

Section 11.4 Accelerated Vesting.

 

  (a) For any Plan Year in which this Plan is deemed to be a Top Heavy Plan, the
vesting schedule contained in Section 6.1 hereof shall be modified as follows:

 

COMPLETE YEARS OF SERVICE

   VESTED PERCENTAGE  

1

     0 % 

2

     20 % 

3

     40 % 

4

     60 % 

5

     80 % 

6

     100 % 

 

  (b)

If this Plan is not deemed to be a Top-Heavy Plan after previously being so
categorized, then the vesting schedule contained in Section 6.1 hereof shall
again

 

38



--------------------------------------------------------------------------------

  be effective, except that the vested percentage attained by Participants shall
not be reduced thereby and Participants with three (3) or more Years of Service
for vesting shall have the right to select the vesting schedule under which
their vested accrued benefit will be determined.

Section 11.5 Minimum Contributions.

 

  (a) For any Plan Year in which this Plan is determined to be a Top Heavy Plan,
a minimum Employer contribution shall be made, under this Plan or another
defined contribution plan maintained by the Employers, to the account of each
non-Key Employee with a Year of Service for accrual of benefits.

 

  (b) For the purposes of the first sentence of this Section 11.5, the minimum
Employer contribution provided to each non-Key Employee with a Year of Service
for accrual of benefits shall be equal to three percent (3%) of such non-Key
Employee’s Annual Compensation. If, however, the Employer contribution under
this and any other defined contribution plan required to be included in the
Top-Heavy Group and maintained by the Employer for any Key Employee for such
Plan Year is less than three percent (3%) of such Key Employee’s total Annual
Compensation, then the Employer contribution for each Employee with a Year of
Service for accrual of benefits shall equal the amount which results from
multiplying such Employee’s Annual Compensation times the highest contribution
rate  for the purpose of the preceding sentence. For purposes of this
Section 11.5, a non-Key Employee who is a Participant and is employed on the
last day of the Plan Year shall be deemed to have a Year of Service for purposes
of accrual of benefits for that Plan Year.

Section 11.6 Modification of Top-Heavy Rules.

 

  (a) Effective date. This Section shall apply for purposes of determining
whether the plan is a Top-Heavy Plan for Plan Years beginning after December 31,
2001, and whether the Plan satisfies the minimum benefits requirements of Code
Section 416(c) for such years. This Section amends this Article 11.

 

  (b) Determination of Top-Heavy status.

 

  (1) Key Employee. Key Employee means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the Determination Date was an officer of the Employer having Annual
Compensation greater than $130,000 (as adjusted under Code Section 416(1)(1) for
Plan Years beginning after December 31, 2002), a 5-percent owner of the
Employer, or a 1-percent owner of the Employer having Annual Compensation of
more than $150,000. The determination of who is a Key Employee will be made in
accordance with Code Section 416(1)(1) and the applicable regulations and other
guidance of general applicability issued thereunder.

 

  (c) Determination of present values and amounts. This Section 11.6 shall apply
for purposes of determining the present values of accrued benefits and the
amounts of Account balances of Employees as of the Determination Date.

 

  (1)

Distributions during Plan Year ending on the Determination Date. The present
values of accrued benefits and the amounts of Account balances of an Employee as
of the Determination Date shall be increased by the distributions made with
respect to the Employee under the Plan and any plan aggregated with the Plan
under Code Section 416(g)(2) during the 1-year

 

39



--------------------------------------------------------------------------------

  period ending on the Determination Date. The preceding sentence shall also
apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Code
Section 416(g)(2)(A)(i). In the case of a distribution made for a reason other
than severance from employment, death, or disability, this provision shall be
applied by substituting “5-year period” for “1-year period.”

 

  (2) Employees not performing services during year ending on the Determination
Date. The accrued benefits and Accounts of any individual who has not performed
services for the Employers during the 1-year period ending on the Determination
Date shall not be taken into account.

 

  (d) Minimum benefits; Matching contributions. Employer matching contributions
shall be taken into account for purposes of satisfying the minimum contribution
requirements of Code Section 416(c)(2) and the Plan. The preceding sentence
shall apply with respect to matching contributions under the Plan or, if the
Plan provides that the minimum contribution requirement shall be met in another
plan, such other plan. Employer matching contributions that are used to satisfy
the minimum contribution requirements shall be treated as matching contributions
for purposes of the actual contribution percentage test and other requirements
of Code Section 401(m).

 

  (e) A plan shall not be considered a Top-Heavy Plan if the plan consists
solely of (i) a cash or deferred arrangement meeting the requirements of Code
Section 401(k)(12) or 401(k)(13), and (ii) matching contributions with respect
to which the requirements of Code Section 401(m)(11) or (12) are met. If, but
for the preceding sentence, such a plan would be treated as a Top-Heavy Plan
because it is a member of a Top-Heavy Group, contributions under the plan may be
taken into account in determining whether any other plan in the Top-Heavy Group
meets the requirements of Section 11.5 hereof.

ARTICLE 12

AMENDMENT, MERGER, CONSOLIDATION OR TRANSFER OF ASSETS;

TERMINATION OR DISCONTINUANCE

Section 12.1 Amendment.

The Company shall have the right at any time, and from time to time, to amend,
in whole or in part, any or all of the provisions of this Plan by action of the
Board. No amendment to the Plan shall reduce the Account balance of any
Participant prior to the amendment. Furthermore, no amendment to the Plan shall
have the effect of decreasing a Participant’s vested interest determined without
regard to such amendment as of the later of the date such amendment is adopted
or the date it becomes effective. For purposes of determining whether or not any
Participant’s Account balance is decreased, all the provisions of the Plan
affecting directly or indirectly the computation of Account balances which are
amended with the same adoption and effective dates shall be treated as one Plan
amendment.

Section 12.2 Merger, Consolidation, or Transfer of Assets. In the case of any
merger or consolidation with or transfer of assets or liabilities to, or any
other plan, each Participant would or shall (if the Plan then terminated)
receive a benefit immediately after the merger, consolidation or transfer which
is equal to or greater than the benefit the Participant would have been entitled
to receive immediately before the merger, consolidation or transfer (if the Plan
had been terminated).

 

40



--------------------------------------------------------------------------------

Section 12.3 Termination; Discontinuance of Contributions.

 

  (a) The Company through action of its Board shall have the right at any time
to terminate the Plan in whole or in part or to permanently or temporarily
discontinue Contributions hereunder. A certified copy of such resolutions shall
be delivered to the Administrative Committee and to the Trustee.

 

  (b) Upon termination of the Plan or discontinuance of Contributions hereunder,
each affected Participant shall immediately vest in his Accounts hereunder. Upon
such termination or discontinuance of Contributions, the Trust Fund shall
nevertheless continue, and the Trustee is authorized to continue to hold and
administer the Trust Fund for the benefits, rights, and privileges as
hereinabove provided. The Trustee may distribute to the Participants or their
Beneficiaries their vested Account balances, if the Participants or their
Beneficiaries so request, or make distributions at some future dates pursuant to
the provisions of Article 7 hereof, provided that the method or methods of
distribution adopted do not discriminate in favor of highly compensated
employees of the Employer, within the meaning of Code Section 414(q).

 

  (c) Until the final distribution of the Trust Fund, the Trustee shall continue
to have all the powers provided under this Plan and the Trust Agreement as are
necessary and expedient for the orderly administration, liquidation and
distribution of the Trust Fund.

ARTICLE 13

MISCELLANEOUS

Section 13.1 Nonalienation of Benefits.

 

  (a) Except with respect to federal income tax withholding, benefits payable
under this Plan shall not be subject- in any. manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution, or levy of any kind, either voluntary or involuntary,
and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, charge or otherwise dispose of any right to benefits payable
hereunder, shall be void. The Trust Fund shall not in any manner be liable for,
or subject to, the debts, contracts, liabilities, engagements or torts of any
person entitled to benefits hereunder.

 

  (b) The preceding paragraph shall also apply to the creation, assignment or
recognition of a right to any benefit payable with respect to a Participant
pursuant to a domestic relations order, unless such order is determined to be a
qualified domestic relations order, as defined in Code Section 414(p). A
domestic relations order shall not fail to be a qualified domestic relations
order solely because (i) the order is issued after, or revises, another domestic
relations order to qualified domestic relations order, or (ii) of the date on
which the domestic relations order is issued, including issuance after a
Participant’s annuity starting date or death. A domestic relations order
described in the foregoing sentence shall be subject to the same requirements
and protections that apply to a qualified domestic relations order, including
the provisions of Code Section 414(p)(7).

Section 13.2 Qualified Domestic Relations Order. The Administrative Committee
shall comply with the terms of any judgment, decree or order (including approval
of a property settlement agreement) which is a qualified domestic relations
order, within the meaning of Code Section 414(q)

 

41



--------------------------------------------------------------------------------

(“QDRO”). Notwithstanding any other provision hereof, the Plan may make a
distribution to an alternate payee pursuant to a QDRO prior to the time the Plan
may make a distribution to the respective Participant (i.e., the Participant’s
Total and Permanent Disability, Termination of Employment, hardship or
attainment of age 62).

Section 13.3 No Guarantee of Employment. Except as otherwise provided by law and
as provided herein, the adoption of this Plan shall not be construed as giving
any Employee or any other person any legal or equitable right against the
Employers, or any officer or Employee thereof, the Administrative Committee
established in connection herewith, the Trustee or the principal and income of
the Trust Fund or any equity or interest in the assets, business or affairs of
the Employer, unless such right, equity or interest is specifically provided for
in this Plan, nor shall it be construed as giving any Employee the right to be
retained in the service of the Employer.

Section 13.4 Authorization to Withhold Taxes. The Trustee is authorized in
accordance with applicable law to withhold from distribution to any payee such
sums as may be necessary to cover federal and state taxes which may be due with
respect to such distributions.

Section 13.5 Delegation of Authority by Employer. Whenever the Employer under
the terms of this Plan is permitted or required to do or perform any action or
matter or thing, it shall be done and performed by any of the Employer’s
officers thereunto duly authorized by the Employer’s Boards of Directors.

Section 13.6 Number and Gender. Whenever any words are used herein in the
singular number or masculine gender, they shall be construed as though they were
also used in the plural number or feminine gender in all cases where they would
so apply.

Section 13.7 Legal Actions.

 

  (a) Except as may be specifically provided for by law, in any action or
proceeding involving this Plan and the Trust Fund, or any property constituting
part or all thereof, or the administration thereof, the Employer and the Trustee
shall be the only necessary parties and no Employees or former Employees of the
Employer or their Beneficiaries or any other person having or claiming to have
an interest in the Trust Fund or under this Plan shall be entitled to any notice
of process. Service of process for any actions relation to the Plan and Trust
Fund may be made on the Employer.

 

  (b) Except as may be specifically provided for by law, any final judgment
which is not appealed or appealable that may be entered in any such action or
proceeding shall be binding and conclusive on the parties hereto and all persons
having or claiming to have any interest under this Plan or in the Trust Fund.

Section 13.8 Delays in Distribution. Notwithstanding any other provisions of
this Plan and the Trust Agreement, the Trustee may delay distribution to a
Participant or, his Beneficiary or Beneficiaries of Shares of Qualifying
Employer Securities pursuant to this Plan until one of the following conditions
shall have been satisfied:

 

  (a) The shares with respect to which distribution of an Account is to be made
are at the time of distribution effectively registered under the Securities Act
of 1933 as now in force or hereafter amended.

 

42



--------------------------------------------------------------------------------

  (b) A no-action letter in respect of the distribution of such shares shall
have been obtained by the Employer from the Securities Exchange Commission; or

 

  (c) Counsel for the Employer shall have given an opinion, which opinion shall
not be unreasonably conditioned or withheld, that such shares are exempt from
registration under the Securities Act of 1933 as now in force or hereafter
amended, and are nonrestricted upon transfer.

Section 13.9 Plan Document Location. Official copies of this Plan and the Trust
Agreement shall be available for inspection by Participants, their Beneficiaries
and other persons with a legal or equitable interest under the Plan or in the
Trust Fund, at the principal offices of the Employer located at 127 Flynt Road,
Laurel, Mississippi 39443,

Section 13.10 Plan Terms Control. In any instances where the provisions or terms
of this Plan are inconsistent with or conflict with the terms of the Trust
Agreement, the provisions or terms of this Plan shall, govern or control the
matter to be interpreted or resolved.

Section 13.11 Severability. Each provision of this Plan maybe severed. If any
provision is determined to be invalid- or unenforceable, that determination
shall not affect the validity or enforceability of any other provision.

Section 13.12 Governing Law. The provisions of this Plan shall be construed,
administered, and governed under the laws of the State of Mississippi and, to
the extent applicable, by the laws and regulations of the United States.

ARTICLE 14

VETERANS RIGHTS

Section 14.1 Veterans’ Rights. Notwithstanding the provisions of this Plan to
the contrary, contributions, benefits and service credit with respect to
Qualified Military Service shall be provided in accordance with Code
Section 414(u).

Section 14.2 Death or Disability During Qualified Military Service.

 

  (a) In the case of a Participant who dies while performing Qualified Military
Service with respect to the Employer, the survivors of the Participant shall be
entitled to any additional benefits (other than benefit accruals relating to the
period of Qualified Military Service, except as provided under (b) below)
provided under the Plan to which they would have been entitled had the
Participant resumed employment with the Employer on the day before his date of
death and then Terminated Employment on account of death the next day. In
addition, the period of such a deceased Participant’s Qualified Military Service
(through his date of death) shall be treated as service with the Employer for
purposes of determining his Years of Service under Section 6.1 hereof.

 

43



--------------------------------------------------------------------------------

  (b) If an individual dies or becomes Totally and Permanently Disabled while
performing Qualified Military Service with respect to the Employer, the
individual shall be treated for purposes of receiving an allocation of
Contributions hereunder as if the individual had resumed employment with the
Employer in accordance with his employment rights under Section 14.1 hereof and
Code Section 414(u) on the day preceding death or becoming Totally and
Permanently Disabled, as the case may be, and Terminated Employment on the
actual date of death or becoming Totally and Permanently Disabled.

Section 14.3 Differential Wage Payments.

 

  (a) If the Employer makes a Differential Wage Payment to an individual,
(i) the individual shall be treated as an Employee of the Employer making the
payment, (ii) the Differential Wage Payment shall be treated as Section 415
Compensation and Compensation hereunder, and (iii) the Plan shall not be treated
as failing to meet the requirements of any provision described in Code
Section 414(u)(1)(C) by reason of any Contribution that is based on the
Differential Wage Payment. The foregoing clause (iii) shall apply (taking into
account Code Section 410(b)(3), (4) and (5)) only if all employees of the
Employer and the Affiliates performing Qualified Military Service are entitled
to receive Differential Wage Payments on reasonably equivalent terms and, if
eligible to participate in a retirement plan maintained by the Employer or an
Affiliate, to make contributions based on Differential Wage Payments on
reasonably equivalent terms.

 

  (b) If an individual who receives Differential Wage Payments from the Employer
returns to employment with the Employer, or dies or becomes Permanently and
Totally Disabled while performing Qualified Military Service with respect to the
Employer, and consequently is entitled to an allocation of Contributions under
Section 14.1 or 14.2(b) hereof, the amount of such Contributions to be allocated
to the individual’s Accounts shall be offset by the amount of Contributions
previously allocated to the individual’s Accounts based on the individual’s
Differential Wage Payments.

Section 14.4 Definitions. For purposes of this Article 14, (i) the term
“Differential Wage Payment” means any payment made by the Employer to an
individual with respect to any period during which the individual is performing
service in the uniformed services (as defined in chapter 43 of title 38, United
States Code) while on active duty for a period of more than 30 days, and
represents all or a portion of the wages the individual would have received from
the Employer if the individual were performing services for the Employer; and
(ii) the term “Qualified Military Service” means any service in the uniformed
services (as defined in chapter 43 of title 38, United States Code) by any
individual if such individual is entitled to reemployment rights under such
chapter with respect to such service and the Employer.

ARTICLE 15

MINIMUM DISTRIBUTION REQUIREMENTS

Section 15.1 General Rules.

 

  (a) Effective Date. The provisions of this Article 15 will apply for purposes
of determining required minimum distributions for calendar years beginning with
the 2003 calendar year.

 

44



--------------------------------------------------------------------------------

  (b) Precedence. The requirements of this Article will take precedence over any
inconsistent provisions of the Plan.

 

  (c) Requirements of Treasury Regulations Incorporated. All distributions
required under this Article will be determined and made in accordance with the
Treasury regulations under Code Section 401(a)(9).

 

  (d) TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Article, distributions may be made under a designation trade before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
Section 242(b)(2) of TEFRA.

Section 15.2 Time and Manner of Distribution.

 

  (a) Required beginning. The Participant’s entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant’s
required beginning date which for Plan Years commencing after October 30, 1999
shall be:

 

  (1) For a Participant who is a 5% owner (as defined in Code Section 416), the
required beginning date is April 1 following the calendar year in which the
Participant attains age 70 1⁄2.

 

  (2) For a Participant who is not a 5% owner, the required beginning date is
April 1 following the later of (i) the calendar year in which the Participant
attains age 70 1⁄2, and (ii) the calendar year in which the Participant retires;
however, such Participant who attains age 70 1⁄2 before 1999 may elect to
commence distributions by April 1 of the calendar year following the calendar
year in which he attains age 70 1⁄2, or elect to defer payment until April 1 of
the calendar year following the calendar year in which the Participant retires.

 

  (b) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

  (1) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, distributions to the surviving spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1⁄2, if later.

 

  (2) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, distributions to the designated Beneficiary will begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died.

 

  (3) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

  (4)

If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before

 

45



--------------------------------------------------------------------------------

  distributions to the surviving spouse begin, this Section 15.2, other than
Section 15.2(b)(1), will apply as if the surviving spouse were the Participant.

For purposes of this Section 15.2(b) and 15.4 hereof, unless Section 15.2(b)(4)
applies, distributions are considered to begin on the Participant’s required
beginning date. If Section 15.2(b)(4) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse
under Section 15.2(b)(1). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s required beginning date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section 15.2(b)(1)), the date distributions are considered to begin is the
date distributions actually commence.

(c) Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Sections 15.3 and 15.4 of
this Article. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Code Section 401(a)(9) and the
Treasury regulations thereunder.

Section 15.3 Required Minimum Distributions During Participant’s Lifetime.

 

  (a) Amount of Required Minimum Distributions for Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

  (1) The quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table tier fourth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or

 

  (2) If the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

 

  (b) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 15.3 beginning with the first distribution calendar year and up to
and including the distribution calendar year that includes the Participant’s
date of death.

Section 15.4 Required Minimum Distributions After Participant’s Death.

 

  (a) Death On or After Date Distributions Begin.

 

  (1) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

 

  (A) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

46



--------------------------------------------------------------------------------

  (B) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

  (C) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

  (2) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for cash
subsequent year.

 

47



--------------------------------------------------------------------------------

  (b) Death Before Date Distributions Begin.

 

  (1) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a Designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in Section 15.4(a)
hereof.

 

  (2) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

  (c) Death of Surviving Spouses Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 15.2(a)(1), this Section 15.4(b)
will apply as if the surviving spouse were the Participant.

Section 15.5 Definitions.

 

  (a) Designated Beneficiary. The individual who is designated as the
Beneficiary under Article 7 thereof and is the designated Beneficiary under Code
Section 401(a)(9) and Section 1.401(a)(9)-4 of the Treasury regulations.

 

  (b) Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 15.2(b) hereof. The required minimum
distribution for the Participant’s first distribution calendar year will be made
on or before the Participant’s required beginning date. The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the
Participant’s required beginning date occurs, will be made on or before
December 31 of that distribution calendar year.

 

  (c) Life expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(x)(9)-9 of the Treasury regulations.

 

  (d) Participant’s account balance. The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

 

48



--------------------------------------------------------------------------------

Section 15.6 Suspension of RMDs unless otherwise elected by a Participant.
Notwithstanding the provisions of the Plan relating to required minimum
distributions under Code Section 401(a)(9), a Participant or Beneficiary who
would have been required to receive required minimum distributions for 2009 but
for the enactment of Code Section 401(a)(9)(H) (“2009 RMDs”), and who would have
satisfied that requirement by receiving distributions that are (1) equal to the
2009 RMDs or (2) one or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected
to last for the life (or life expectancy) of the Participant, the joint lives
(or joint life expectancy) of the Participant and the Participant’s designated
Beneficiary, or for a period of at least 10 years (“Extended 2009 RMDs”), will
not receive those distributions for 2009 unless the Participant or Beneficiary
chooses to receive such distributions. Participants and Beneficiaries described
in the preceding sentence will be given the opportunity to elect to receive the
distributions described in the preceding sentence.

Section 15.7 Direct Rollovers. Notwithstanding the provisions of the Plan
relating to require minimum distributions under Code Section 401(a)(9), and
solely for purposes of applying the direct rollover provisions of the Plan, 2009
RMDs and Extended 2009 RMDs (as defined in Section 15.6) will be treated as
eligible rollover distributions.

 

49



--------------------------------------------------------------------------------

EXECUTED on the      day of             , 2013.

 

SANDERSON FARMS, INC. By  

 

Its  

 

 

50